             Case 20-12737-KBO   Doc 12-2   Filed 11/02/20   Page 1 of 54




                                   EXHIBIT A

                                 (Proposed Order)




EAST\176958791
               Case 20-12737-KBO               Doc 12-2        Filed 11/02/20         Page 2 of 54




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
PENNSYLVANIA REAL ESTATE INVESTMENT : Case No. 20-______ (___)
TRUST, et al.,1                                                 :
                                                                : (Jointly Administered)
         Debtors.                                               :
--------------------------------------------------------------- x Re D.I.: ___

                          ORDER (I) SCHEDULING
 THE COMBINED HEARING ON ADEQUACY OF THE DISCLOSURE STATEMENT
    AND CONFIRMATION OF THE PREPACKAGED PLAN, (II) ESTABLISHING
DEADLINES TO OBJECT TO THE DISCLOSURE STATEMENT AND PREPACKAGED
   PLAN, (III) APPROVING THE PREPETITION SOLICITATION PROCEDURES,
   (IV) APPROVING THE FORM AND MANNER OF THE COMBINED HEARING
  NOTICE, (V) APPROVING NOTICE AND OBJECTION PROCEDURES FOR THE
  ASSUMPTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES, (VI)
   CONDITIONALLY DIRECTING THAT A MEETING OF CREDITORS NOT BE
   CONVENED, (VII) WAIVING THE REQUIREMENT OF FILING SCHEDULES,
       STATEMENTS OF FIANNCIAL AFFAIRS AND RULE 2015.3 REPORTS
                    AND (VII) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) scheduling the Combined

Hearing on the adequacy of the Disclosure Statement and confirmation of the Plan, (b) establishing

the Objection Deadline, the Reply Deadline, and approving related procedures, (c) approving the

Solicitation Procedures, (d) approving the form and manner of the Combined Hearing Notice and

Publication Notice, (e) conditionally, if the Plan is confirmed within forty-five days of the Petition

Date, (i) directing that the U.S. Trustee not to convene a meeting of creditors and (ii) waiving the

requirement to file Schedules, 2015.3 Reports, and SOFAs, all as more fully set forth in the




1
          A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Schedule 1. The corporate headquarters and the mailing address for the
Debtors listed above is 2005 Market Street, Suite 1000, Philadelphia, PA 19103.
2
         Capitalized terms used but not otherwise defined have the meanings given to them in the Motion or the Plan,
as applicable.


EAST\176958791
             Case 20-12737-KBO           Doc 12-2     Filed 11/02/20      Page 3 of 54




Motion, and (f) allowing the notice period for the Disclosure Statement and Combined Hearing to

run simultaneously having found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012, (ii) this Court may enter a final order

consistent with Article III of the United States Constitution, (iii) this is a core proceeding under 28

U.S.C. § 157(b)(2)(A), (iv) venue of this proceeding and the Motion in this District is proper under

28 U.S.C. §§ 1408 and 1409, and (v) the Debtors’ notice of the Motion and opportunity for a

hearing were adequate and appropriate under the circumstances and no other or further notice need

be provided; and this Court having reviewed the Motion and having heard the statements in support

of the relief requested in the Motion at a hearing before this Court (the “Hearing”); and having

determined that the legal and factual bases set forth in the Motion and the First Day Declaration

establish just cause for the relief granted in this Order; and this Court having found and determined

that the relief sought in the Motion is in the best interests of the Debtors’ estates, their creditors

and other parties in interest; and after due deliberation and sufficient cause appearing therefor

       IT IS HEREBY ORDERED THAT:

       1.        The Motion is granted as set forth herein.

       2.        The Combined Hearing, at which time this Court will consider, among other things,

the adequacy of the Disclosure Statement and confirmation of the Plan, shall be held on November

24, 2020 at_____:____ ___.m. (Eastern Standard Time). The Combined Hearing may be

continued from time to time by this Court without further notice other than adjournments

announced in open court or in the filing of a notice or hearing agenda in the Chapter 11 Cases and

notice of such adjourned date(s) will be available on the electronic case filing docket.




EAST\176958791                                    2
             Case 20-12737-KBO          Doc 12-2     Filed 11/02/20     Page 4 of 54




       3.        Any responses or objections to adequacy of the Disclosure Statement or

confirmation of the Plan must have been received as set forth in paragraph 4 of this Order by 12:00

p.m. (Eastern Standard Time) on November 16, 2020.

       4.        Any responses or objections to the assumption of Executory Contracts and

Unexpired Leases, the adequacy of the Disclosure Statement or confirmation of the Plan must:

                 a.    be in writing;

                 b.    comply with the Bankruptcy Rules and the Local Rules;

                 c.    state the name and address of the objecting party and the amount and nature
                       of the Claim owned by such entity;

                 d.    state with particularity the legal and factual basis for such objections, and,
                       if practicable, a proposed modification to the Plan that would resolve such
                       objections; and

                 e.    be filed with the Court and served so as to be actually received no later
                       than 12:00 p.m. (Eastern Standard Time) on November 16, 2020, by:
                       (a) proposed counsel for the Debtors, DLA Piper LLP (US), 1201 N. Market
                       Street, Suite 2100, Wilmington, Delaware 19801-1147 (Attn.: R. Craig
                       Martin, Esq. [craig.martin@us.dlapiper.com] and Aaron S. Applebaum,
                       Esq. [aaron.applebaum@us.dlapiper.com]) and 444 West Lake Street, Suite
                       900, Chicago, Illinois 60606 (Attn.: Richard A. Chesley, Esq.
                       [richard.chesley@us.dlapiper.com],          Daniel         M.        Simon
                       [daniel.simon@us.dlapiper.com], Oksana Koltko Rosaluk, Esq.
                       [oksana.koltkorosaluk@us.dlapiper.com], David E. Avraham, Esq.
                       [david.avraham@us.dlapiper.com],         and       Tara      Nair,      Esq.
                       [tara.nair@us.dlapiper.com]); (b) the Office of the United States Trustee, J.
                       Caleb Boggs Federal Building, 844 King St., Lockbox 35, Wilmington, DE
                       19801        (Attn.:     Joseph       J.     McMahon,         Jr.,      Esq.
                       [joseph.mcmahon@usdoj.gov]); (c) (i) counsel to the agent under the
                       Revolver/TL Credit Agreement, Seven Year Term Loan Agreement and
                       Bridge Loan Credit Agreement and Consenting Lenders, Jones Day, 250
                       Vesey Street, New York, New York 10281 (Attn: Benjamin Rosenblum,
                       Esq. [brosenblum@jonesday.com], Stacey L. Corr-Irvine, Esq.
                       [scorrirvine@jonesday.com], and Danielle D. Donovan, Esq.
                       [ddonovan@jonesday.com] and (ii) Womble Bond Dickinson (US) LLP,
                       1313 North Market Street, Suite 1200, Wilmington, Delaware 19801 (Attn:
                       Matthew P. Ward, Esq. [matthew.ward@wbd-us.com] and (d) any other
                       party entitled to notice under Bankruptcy Rule 2002 (collectively, the
                       “Notice Parties”).



EAST\176958791                                   3
               Case 20-12737-KBO             Doc 12-2        Filed 11/02/20        Page 5 of 54




         5.      Any brief in support of confirmation of the Plan or any reply to any objections to

the adequacy of the Disclose Statement or to any Treatment Objection must be filed by 12:00 p.m.

(Eastern Standard Time) on November 20, 2020. To the extent applicable, Local Rule 9006-1 is

hereby waived in its entirety.

         6.      The Proposed Confirmation Schedule, as set forth below, is hereby approved in its

entirety.

                  Event                                                     Date
                                  3
            Voting Record Date                                        October 7, 2020

     Commencement of Solicitation                                     October 9, 2020

              Voting Deadline                 October 18, 2020, at 5:00 p.m. (Eastern Daylight Time)

               Petition Date                                        November 1, 2020

     Combined Hearing Notice and               One business day after entry of the Proposed Order, or
          Publication Notice                              as soon as practicable thereafter
      Plan Supplement Deadline4                 November 9, 2020, at 12:00 p.m. (Eastern Standard
                                                Time) or seven days prior to the Objection Deadline
    Objection Deadline and Treatment           November 16, 2020, at 12:00 p.m. (Eastern Standard
           Objection Deadline                                          Time)
    Confirmation Order, Confirmation            November 20, 2020 at 12:00 p.m. (Eastern Standard
        Brief and Reply Deadline                     Time), or the deadline to file the agenda
           Combined Hearing                    November 24, 2020 at ____:__ _.m (Eastern Standard
                                                                       Time)


         7.      The Debtors are authorized to combine the notice of the Combined Hearing and the

Objection Deadline (and related procedures) with the notice of commencement of Chapter 11

Cases.




3
        The “Voting Record Date” is the date as of which a holder of record of a claim entitled to vote on the Plan
must have held such claim to cast a vote to accept or reject the Plan.
4
       The Debtors have been working in good faith with counsel to the Consenting Lenders to prepare the
documents that will be filed as part of the Plan Supplement.


EAST\176958791                                          4
              Case 20-12737-KBO         Doc 12-2     Filed 11/02/20     Page 6 of 54




        8.       The Combined Hearing Notice, substantially in the form attached hereto as

Exhibit 1, and service thereof comply with the requirements of the Bankruptcy Code and the

Bankruptcy Rules and are approved as sufficient and appropriate notice of the Combined Hearing

under the circumstances. The Debtors shall cause the Solicitation Agent to serve a copy of the

Combined Hearing Notice by no later than one business day, or as soon as reasonably practicable,

after entry of this Order.

        9.       The Debtors are authorized to e-mail or mail the Combined Hearing Notice to the

Non-Voting Holders, in accordance with the terms of this Order, in lieu of sending such Non-

Voting Holders a copy of the Plan or the Disclosure Statement and, except to the extent necessary

to comply with Local Rule 3017-1(c), the requirements under the Bankruptcy Rules or the Local

Rules, including Bankruptcy Rule 3017(d), to transmit a copy of the Plan and the Disclosure

Statement to Non-Voting Holders are hereby waived with respect to such Non-Voting Holders;

provided, however, that the Debtors will do so upon request from such parties.

        10.      The Debtors are authorized, but not directed, pursuant to Bankruptcy Rule 2002(a),

to publish the Publication Notice, substantially in the form attached hereto as Exhibit 2, as soon

as reasonably practicable following the entry of this Order in the national edition of New York

Times National Edition or another nationally circulated newspaper and/or regional newspapers and

electronically on the Debtors’ restructuring website: http://cases.primeclerk.com/PREIT, and file

the same on this Court’s docket, which Publication Notice shall constitute good and sufficient

notice of the Combined Hearing and the Objection Deadline (and related procedures) to persons

who do not otherwise receive the Combined Hearing Notice by mail.

        11.      For avoidance of doubt, the Debtors shall also serve the Combined Hearing Notice

on: (a) the U.S. Trustee, (b) the Office of the United States Attorney for the District of Delaware,




EAST\176958791                                   5
             Case 20-12737-KBO           Doc 12-2      Filed 11/02/20     Page 7 of 54




(c) the Internal Revenue Service; (d) the United States Securities and Exchange Commission; (e)

any statutory committee appointed in these Chapter 11 Cases; (f) all state and local taxing

authorities in the states in which the Debtors have tax liability; (g) all federal, state and local

authorities that regulate any portion of the Debtors’ business; and (h) all counterparties to

executory contracts and unexpired leases.

       12.       Subject to entry of the order approving the Plan (the “Confirmation Order”) or other

order of this Court, the Voting Record Date of October 7, 2020, and the Voting Deadline of

October 18, 2020, at 5:00 p.m. (Eastern Daylight Time) with respect to Class 2 Specified

Derivatives Claims and Class 5 Unsecured Credit Facility Claims are conditionally approved.

       13.       Subject to entry of the Confirmation Order or other order of this Court, the

Solicitation Procedures set forth in the Motion that the Debtors used to distribute the Solicitation

Packages and to solicit acceptances and rejections of the Plan and to tabulate votes to accept or

reject the Plan satisfy the requirements of the Bankruptcy Code, the Bankruptcy Rules and the

Local Rules, and those Solicitation Procedures are conditionally approved.

       14.       Subject to entry of the Confirmation Order or other order of this Court, the Ballots,

substantially in the forms attached hereto as Exhibit 3 and Exhibit 4, and the terms and conditions

therein, are conditionally approved.

       15.       The Executory Contract Procedures are approved; provided, however, that this

Court retains jurisdiction after the Effective Date to address any dispute between the Debtors and

a counterparty to an Executory Contract or Unexpired Lease regarding amounts allegedly due as

a result of a Debtor’s pre-assumption default thereunder, regardless of whether a Treatment

Objection is filed by a counterparty.




EAST\176958791                                     6
                Case 20-12737-KBO        Doc 12-2     Filed 11/02/20    Page 8 of 54




          16.    The Debtors shall serve each non-Debtor party to an Executory Contract or

Unexpired Lease that the Debtors propose to assume with the Combined Hearing Notice

substantially in the form attached hereto as Exhibit 1.

          17.    The Debtors are not required to mail a copy of the Plan or the Disclosure Statement

to Holders of Claims that are Unimpaired and conclusively presumed to accept the Plan but shall

do so upon request from any such Holder of an Unimpaired Claim.

          18.    The Debtors shall cause to be posted to their restructuring website,

http://cases.primeclerk.com/PREIT, maintained by the Solicitation Agent, various chapter 11

related documents, including the following: (a) the Plan; (b) the Disclosure Statement; (c) the

Motion and any orders entered in connection with the Motion; and (d) the Combined Hearing

Notice.

          19.    The notice and objection procedures set forth in this Order and the Motion

constitute good and sufficient notice of the Combined Hearing; commencement of these Chapter

11 Cases; and the deadline and procedures for objection to approval of the Solicitation Procedures,

adequacy of the Disclosure Statement, and confirmation of the Plan, and no other or further notice

shall be necessary.

          20.    The U.S. Trustee may convene a meeting of creditors pursuant to section 341(e) of

the Bankruptcy Code, but shall not be required to do so if the Plan is confirmed within forty-five

days of the Petition Date.

          21.    The Debtors are not required to file the Schedules, 2015.3 Reports, and SOFAs if

the Plan is confirmed within forty-five days after the Petition Date, without prejudice to the

Debtors’ rights to request further extensions thereof.




EAST\176958791                                    7
               Case 20-12737-KBO         Doc 12-2      Filed 11/02/20     Page 9 of 54




         22.     Notwithstanding anything in the Motion or this Order to the contrary, the U.S.

Trustee may seek formation of a committee of unsecured creditors at any time after the Petition

Date.

         23.     Notwithstanding any provision in the Bankruptcy Rules to the contrary, including

Bankruptcy Rule 6004(h), (a) the terms of this Order shall be immediately effective and

enforceable upon its entry; (b) the Debtors are not subject to any stay in the implementation,

enforcement or realization of relief granted in this Order; and (c) the Debtors may, in their

discretion and without further delay, take any action and perform any act authorized under this

Order.

         24.     All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

         25.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

         26.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




EAST\176958791                                     8
            Case 20-12737-KBO   Doc 12-2   Filed 11/02/20   Page 10 of 54




                                   EXHIBIT 1

                           (Combined Hearing Notice)




EAST\176958791
              Case 20-12737-KBO               Doc 12-2        Filed 11/02/20         Page 11 of 54




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
PENNSYLVANIA REAL ESTATE INVESTMENT : Case No. 20-______ (___)
TRUST, et al.,1                                                 :
                                                                : (Jointly Administered)
         Debtors.                                               x
---------------------------------------------------------------
        NOTICE OF (I) COMMENCEMENT OF PREPACKAGED CHAPTER 11
      BANKRUPTCY CASES, (II) COMBINED HEARING ON THE DISCLOSURE
     STATEMENT, CONFIRMATION OF THE JOINT PREPACKAGED CHAPTER
       11 PLAN, AND RELATED MATTERS, AND (III) OBJECTION DEADLINE

NOTICE IS HEREBY GIVEN as follows:

       1.      On ________, 2020, Pennsylvania Real Estate Investment Trust and its affiliated
debtors (collectively, the “Debtors”) commenced a solicitation of votes from the Holders of
Specified Derivative Claims and Holders of Unsecured Credit Facility Claims pursuant to the Joint
Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate Investment Trust
and Certain of Its Direct and Indirect Subsidiaries (as may be amended, supplemented or
otherwise modified from time to time, the “Plan”)2, attached as Exhibit A to the Disclosure
Statement Relating to the Joint Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania
Real Estate Investment Trust and Certain of Its Direct and Indirect Subsidiaries (as may be
amended, supplemented or otherwise modified from time to time, the “Disclosure Statement”).

        2.     The Plan was developed in accordance with the terms of that certain Restructuring
Support Agreement, dated as of October 7, 2020, among the Debtors and certain prepetition
lenders (collectively, the “Consenting Lenders”) (as amended from time to time, the
“Restructuring Support Agreement”). Among other things, the Restructuring Support Agreement
obligates the Consenting Lenders to vote to accept the Plan and support the Debtors’ restructuring.

        3.     On _________, 2020 (the “Petition Date”), each Debtor filed a voluntary petition
for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the




1
          A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached the Plan as Schedule 1. The corporate headquarters and the mailing address for the
Debtors is 2005 Market Street, Suite 1000, Philadelphia, PA 19103.
2
         Capitalized terms used but not defined have the meanings given to them in the Plan. The summaries of the
Plan and Disclosure Statement in this Notice are not precise or complete statements of all the terms and provisions of
the Plan or documents referred to therein. If there is a discrepancy between this Notice and the Plan or Disclosure
Statement, the Plan or Disclosure Statement, as applicable, shall control. For a more detailed description of the Plan,
please refer to the Disclosure Statement.


EAST\176958791
            Case 20-12737-KBO         Doc 12-2      Filed 11/02/20    Page 12 of 54




“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Court”).

        4.     On the Petition Date, the Debtors filed the Plan [Docket No. [•]] and the Disclosure
Statement [Docket No. [•]]. Copies of the Plan and the Disclosure Statement may be obtained free
of charge by visiting the website maintained by the Debtors’ notice, claims and solicitation agent,
Prime Clerk LLC (the “Solicitation Agent”), at http://cases.primeclerk.com/PREIT or by
contacting the Debtors’ proposed counsel, DLA Piper LLP (US), 1201 N. Market Street, Suite
2100,      Wilmington,     Delaware     19801-1147       (Attn.:     R.  Craig     Martin,     Esq.
[craig.martin@us.dlapiper.com]          and         Aaron         S.      Applebaum,           Esq.
[aaron.applebaum@us.dlapiper.com]) and 444 West Lake Street, Suite 900, Chicago, Illinois
60606 (Attn.: Richard A. Chesley, Esq. [richard.chesley@us.dlapiper.com], Daniel M. Simon
[daniel.simon@us.dlapiper.com],            Oksana            Koltko         Rosaluk,           Esq.
[oksana.koltkorosaluk@us.dlapiper.com],            David          E.        Avraham,           Esq.
[david.avraham@us.dlapiper.com], and Tara Nair, Esq. [tara.nair@us.dlapiper.com]).

     INFORMATION REGARDING THE PLAN AND DISCLOSURE STATEMENT

        Voting Record Date. The voting record date was October 7, 2020, which was the date
for determining which Holders of Claims in Class 2 and Class 5 of the Plan were entitled to vote.

        Combined Hearing. A combined hearing to consider the adequacy of the Disclosure
Statement, confirmation of the Plan and an objections to any of the foregoing, and any other matter
that may properly come before the Court, will be held before The Honorable __________, at the
Court, 824 North Market Street, __ Floor, Courtroom __, Wilmington, Delaware 19081, on
November __, 2020 at ______ .m (Eastern Standard Time) (the “Combined Hearing”). The
Combined Hearing may be adjourned from time to time without further notice other than an
announcement of the adjourned date or dates at the Combined Hearing and will be available on
the electronic case filing docket and the Solicitation Agent’s website at
http://cases.primeclerk.com/PREIT.

        Objections to the Plan and Disclosure Statement. Any responses or objections (each,
an “Objection”) to the Disclosure Statement and/or the Plan must be filed with the Court and served
so as to be actually received no later than 12:00 p.m. (Eastern Standard Time) on November
16, 2020 by the following parties: (a) proposed counsel for the Debtors, DLA Piper LLP (US),
1201 N. Market Street, Suite 2100, Wilmington, Delaware 19801-1147 (Attn.: R. Craig Martin,
Esq.      [craig.martin@us.dlapiper.com]       and       Aaron       S.      Applebaum,        Esq.
[aaron.applebaum@us.dlapiper.com]) and 444 West Lake Street, Suite 900, Chicago, Illinois
60606 (Attn.: Richard A. Chesley, Esq. [richard.chesley@us.dlapiper.com], Daniel M. Simon
[daniel.simon@us.dlapiper.com],            Oksana           Koltko           Rosaluk,          Esq.
[oksana.koltkorosaluk@us.dlapiper.com],           David          E.         Avraham,           Esq.
[david.avraham@us.dlapiper.com], and Tara Nair, Esq. [tara.nair@us.dlapiper.com]); (b) the
Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 King St., Lockbox 35,
Wilmington, DE 19801 (Attn.: Joseph J. McMahon, Jr., Esq. [joseph.mcmahon@usdoj.gov]); (c)
(i) counsel to the agent under the Revolver/TL Credit Agreement, Seven Year Term Loan
Agreement and Bridge Loan Credit Agreement and Consenting Lenders, Jones Day, 250 Vesey
Street, New York, New York 10281 (Attn: Benjamin Rosenblum, Esq.


EAST\176958791                                  2
              Case 20-12737-KBO              Doc 12-2        Filed 11/02/20        Page 13 of 54




[brosenblum@jonesday.com], Stacey L. Corr-Irvine, Esq. [scorrirvine@jonesday.com], and
Danielle D. Donovan, Esq. [ddonovan@jonesday.com] and (ii) Womble Bond Dickinson (US)
LLP, 1313 North Market Street, Suite 1200, Wilmington, Delaware 19801 (Attn: Matthew P.
Ward, Esq. [matthew.ward@wbd-us.com] and (d) any other party entitled to notice under
Bankruptcy Rule 2002 (the “Notice Parties”). Any such Objection must: (a) be in writing; (b)
comply with the Bankruptcy Rules and the Local Rules; (c) state the name and address of the
objecting party and the amount and nature of the Claim owned by such entity; (d) state with
particularity the legal and factual basis for such objections, and, if practicable, a proposed
modification to the Plan or Disclosure Statement that would resolve such objections; and (e) be
filed with the Court with proof of service thereof and served upon the Notice Parties (as defined
below) so as to be actually received by the Objection Deadline.

    UNLESS A RESPONSE OR OBJECTION IS TIMELY SERVED AND FILED IN
ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE
COURT.

     YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASE, EXCULPATION, DISCHARGE, AND INJUNCTION
PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

                                 SUMMARY OF PLAN TREATMENT3

        The table below provides a summary of the classification, description, treatment, and
anticipated recovery of Claims and Interests under the Plan. This information is provided in
summary form below for illustrative purposes only and is qualified in its entirety by reference to
the provisions of the Plan. For a more detailed description of the treatment of Claims and Interests
under the Plan and the sources of satisfaction for Claims and Interests, see Section V of the
Disclosure Statement, entitled “Summary of the Plan.”

    Class      Claim or Interest                     Status                  Voting Rights           Projected
                                                                                                       Plan
                                                                                                     Recovery
     1                                                                          Deemed to               100%
            Secured Claims                        Unimpaired
                                                                                 Accept
     2      Specified Derivatives                                                                       100%
            Claims                                  Impaired                 Entitled to Vote

     3      Secured Property-                                                   Deemed to               100%
                                                  Unimpaired
            Level Debt Claims                                                    Accept
     4                                                                          Deemed to               100%
            Other Priority Claims                 Unimpaired
                                                                                 Accept


3
         The statements contained herein are summaries of the provisions contained in the Disclosure Statement and
the Plan and do not purport to be precise or complete statements of all the terms and provisions of the Plan or
documents referred to therein. For a more detailed description of the Plan, please refer to the Disclosure Statement.
Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan.


EAST\176958791                                           3
              Case 20-12737-KBO              Doc 12-2        Filed 11/02/20        Page 14 of 54




    Class      Claim or Interest                     Status                  Voting Rights           Projected
                                                                                                       Plan
                                                                                                     Recovery
     5      Unsecured Credit                                                                            100%
            Facility Claims                         Impaired                 Entitled to Vote

     6      General Unsecured                                                   Deemed to               100%
                                                  Unimpaired
            Claims                                                               Accept
     7                                                                          Deemed to               100%
            Intercompany Claims                   Unimpaired
                                                                                 Accept
     8      Intercompany                                                        Deemed to               100%
                                                  Unimpaired
            Interests                                                            Accept
     9      Existing Equity                                                     Deemed to               100%
                                                  Unimpaired
            Interests                                                            Accept

      INJUNCTION, EXCULPATION, AND RELEASE PROVISIONS IN THE PLAN

PLEASE BE ADVISED THAT ARTICLE VII OF THE PLAN CONTAINS CERTAIN
RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, INCLUDING THOSE
SET FORTH BELOW. YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY
REVIEW AND CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION
AND INJUNCTION PROVISIONS SET FORTH IN ARTICLE VIII OF THE PLAN, AS
YOUR RIGHTS MIGHT BE AFFECTED.

BINDING NATURE OF THE PLAN: IF CONFIRMED, ON THE EFFECTIVE DATE,
AND EFFECTIVE AS OF THE EFFECTIVE DATE, THE PLAN WILL BIND, AND WILL
BE DEEMED BINDING UPON, ALL HOLDERS OF CLAIMS AGAINST AND
INTERESTS IN THE DEBTORS, AND EACH HOLDER’S RESPECTIVE SUCCESSORS
AND ASSIGNS, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
NOTWITHSTANDING WHETHER OR NOT ANY SUCH HOLDER (1) WILL RECEIVE
OR RETAIN ANY PROPERTY OR INTEREST IN PROPERTY UNDER THE PLAN OR
(2) VOTED TO ACCEPT OR REJECT THE PLAN.

                                              EXCULPATION4

As of the Effective Date, except as otherwise specifically provided in the Plan or
Confirmation Order, no Exculpated Party shall have or incur liability for, and each
Exculpated Party is hereby released and exculpated from, any Exculpated Claim other than
those arising out of or relating to any act by or omission of an Exculpated Party that have
been determined in a Final Order of a court of competent jurisdiction to have constituted
actual fraud, willful misconduct or gross negligence, but in all respects such Entities shall be
entitled to reasonably rely upon the advice of counsel with respect to their duties and

4
        “Exculpated Party” means, collectively, and in each case in its capacity as such: (i) the Debtors, (ii) the
Reorganized Debtors, (iii) the Consenting Lenders, (iv) the Agent, (v) each Related Party with respect to each of the
foregoing in clauses (i) through (v) and (vi) any other Person entitled to the protections of section 1125(e) of the
Bankruptcy Code.


EAST\176958791                                           4
             Case 20-12737-KBO             Doc 12-2       Filed 11/02/20       Page 15 of 54




responsibilities pursuant to the Plan. The Exculpated Parties have, and upon Consummation
of the Plan shall be deemed to have, participated in good faith and in compliance with the
applicable laws with regard to the solicitation of votes on the Plan, distribution of
consideration pursuant to the Plan and, to the extent applicable, the offer, issuance and sale
or purchase of securities pursuant to the Plan and, therefore, are not, and on account of such
solicitation, distribution and issuance shall not be, liable at any time for the violation of any
applicable law, rule or regulation governing the solicitation of acceptances or rejections of
the Plan, such distributions made pursuant to the Plan and issuance of securities pursuant
to the Plan. Notwithstanding anything to the contrary in the foregoing, the exculpations set
forth above do not release the (i) Excluded Claims, (ii) the rights of any current employee of
the Debtors under any employment agreement or plan or (iii) the rights of Holders of
Allowed Claims or Allowed Interests to receive treatment in accordance with the Plan.

                                             INJUNCTION5

        Effective as of the Effective Date, except as otherwise expressly provided in the Plan
or the Confirmation Order or for obligations issued or required to be paid pursuant to the
Plan or the Confirmation Order, all Enjoined Parties are permanently enjoined, from and
after the Effective Date, from taking any of the following actions against, as applicable, the
Debtors, the Reorganized Debtors, the Exculpated Parties or the Released Parties and their
respective assets and properties: (i) commencing or continuing in any manner any action,
suit or other proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests; (ii) enforcing, attaching, collecting or recovering by any
manner or means any judgment, award, decree or order against such Entities on account of
or in connection with or with respect to any such Claims or Interests; (iii) creating, perfecting
or enforcing any encumbrance of any kind against such Entities or the property or the
Estates of such Entities on account of or in connection with or with respect to any such
Claims or Interests; (iv) asserting any right of setoff, subrogation or recoupment of any kind
against any obligation due from such Entities or against the property of such Entities on
account of or in connection with or with respect to any such Claims or Interests unless such
Holder has filed a motion requesting the right to perform such setoff on or before the
Effective Date, and notwithstanding an indication of a Claim or Interest or otherwise that
such Holder asserts, has or intends to preserve any right of setoff pursuant to applicable law
or otherwise; and (v) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any such Claims
or Interests released or settled pursuant to the Plan.

                                   RELEASES BY THE DEBTORS

       Effective as of the Effective Date, pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, the adequacy of which is hereby confirmed, on and




5
         “Enjoined Party” means all Entities who have held, hold or may hold Claims or Interests that have been
released or discharged or are subject to exculpation pursuant to the Plan.



EAST\176958791                                        5
               Case 20-12737-KBO               Doc 12-2        Filed 11/02/20         Page 16 of 54




after the Effective Date, each Released Party6 is hereby deemed to be conclusively,
absolutely, unconditionally, irrevocably and forever released and discharged by the Debtors,
the Reorganized Debtors and their Estates, in each case on behalf of themselves and their
respective successors, assigns and representatives, and any and all other Entities who may
purport to assert any Cause of Action, directly or derivatively, by, through, for or because
of the foregoing Entities, from any and all Causes of Action, including any derivative claims,
asserted on behalf of the Debtors, whether known or unknown, foreseen or unforeseen,
matured or unmatured, existing or hereafter arising, in law, equity, contract, tort or
otherwise, that the Debtors, the Reorganized Debtors or their Estates would have been
legally entitled to assert in their own right (whether individually or collectively) or on behalf
of a Holder of any Claim against, or Interest in, a Debtor or other Entity, based on or relating
to or in any manner arising from, in whole or in part, the Debtors (including the Debtors’
capital structure, management, ownership or operation thereof), the assertion or
enforcement of rights and remedies against the Debtors, the Debtors’ in- or out-of-court
restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions brought as
counterclaims or defenses to Claims asserted against the Debtors), intercompany
transactions between or among a Debtor or an Affiliate of a Debtor and another Debtor or
Affiliate of a Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination or
negotiation of the Restructuring Support Agreement, the Disclosure Statement, the
Revolving Exit Facility, the New Senior Secured Term Loan Facility Documents, the New
Second Lien Term Loan Facility Documents, the Plan (including, for the avoidance of doubt,
the Plan Supplement), or any Restructuring Transactions, contract, instrument, release or
other agreement or document created or entered into in connection with the Restructuring
Support Agreement, the Disclosure Statement, the Revolving Exit Facility, New Senior
Secured Term Loan Facility, the New Second Lien Term Loan Facility, the Plan Supplement,
the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the issuance
or distribution of Securities pursuant to the Plan, to the extent applicable, or the distribution
of property under the Plan or any other related agreement, or upon any other act or
omission, transaction, agreement, event or other occurrence related or relating to any of the
foregoing taking place on or before the Effective Date, except for claims or liabilities arising
out of or relating to any act or omission by a Released Party that is determined in a Final
Order of a court of competent jurisdiction to have constituted actual fraud, willful
misconduct or gross negligence.

       Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release the (i) Excluded Claims or (ii) the rights of the Debtors with respect to any
confidentiality provisions or covenants restricting competition in favor of the Debtors under
any employment agreement with a current or former employee of the Debtors.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Debtor Releases, which include by reference each
of the related provisions and definitions contained in the Plan, and further shall constitute

6
         “Released Party” means, means, collectively, and in each case in its capacity as such: (i) the Debtors, (ii) the
Reorganized Debtors, (iii) the Consenting Lenders, (iv) the Agent, and (v) each Related Party with respect to each of
the foregoing in clauses (i) through (iv).


EAST\176958791                                             6
               Case 20-12737-KBO               Doc 12-2         Filed 11/02/20         Page 17 of 54




the Bankruptcy Court’s finding that the Debtor Releases are: (i) in exchange for the good
and valuable consideration provided by the Released Parties, including, without limitation,
the Released Parties’ contributions to facilitating the Restructuring Transactions and
implementing the Plan; (ii) a good faith settlement and compromise of the Claims released
by the Debtor Releases; (iii) in the best interests of the Debtors and all Holders of Claims and
Interests; (iv) fair, equitable and reasonable; (v) given and made after due notice and
opportunity for hearing; and (vi) a bar to any of the Debtors, the Reorganized Debtors or
the Debtors’ Estates asserting any Cause of Action released pursuant to the Debtor Releases.

                   RELEASES BY HOLDERS OF CLAIMS AND INTERESTS7

        Effective as of the Effective Date, except as otherwise expressly set forth in the Plan
or the Confirmation Order, on and after the Effective Date, in exchange for good and
valuable consideration, the adequacy of which is hereby confirmed, each Released Party is,
and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action,
whether known or unknown, foreseen or unforeseen, matured or unmatured, existing or
hereafter arising, in law, equity, contract, tort or otherwise, including any derivative claims
asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any manner arising from,
in whole or in part, the Debtors (including the capital structure, management, ownership or
operation thereof), the subject matter of or the transactions or events giving rise to any Claim
or Interest that is treated in the Plan, the business or contractual arrangements between any
Debtor any other Released Party, the Debtors’ in- or out-of-court restructuring efforts, any
Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses
to Claims asserted against the Debtors), intercompany transactions between or among a
Debtor or an affiliate of a Debtor and another Debtor or affiliate of a Debtor, the Chapter
11 Cases, the formulation, preparation, dissemination or negotiation of the Restructuring
Support Agreement, the Revolving Exit Facility, the New Senior Secured Term Loan Facility
Documents, the New Second Lien Term Loan Facility Documents, the Disclosure Statement,
the Plan (including, for the avoidance of doubt, the Plan Supplement), or any Restructuring
Transactions, contract, instrument, release, or other agreement or document relating to any
of the foregoing, created or entered into in connection with the Restructuring Support
Agreement, the Disclosure Statement, the Revolving Exit Facility, New Senior Secured Term
Loan Facility, the New Second Lien Term Loan Facility, the Plan Supplement, before or
during the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan, including
the issuance or distribution of Securities pursuant to the Plan, to the extent applicable, or
the distribution of property under the Plan or any other related agreement, or upon any
other related act or omission, transaction, agreement, event or other occurrence related or

7
          “Releasing Party” means, collectively, and in each case in their capacity as such: (i) each Released Party; (ii)
each Holder of Impaired Claims that are not Released Parties, except any such Holder that voted to reject, or abstained
from voting on, the Plan and has also checked the box on the applicable ballot indicating that they opt out of granting
the releases provided in the Plan (including, for the avoidance of doubt, the Holders of all Claims whose vote to accept
or reject the Plan is solicited but who do not vote either to accept or to reject the Plan and do not opt out of granting
the releases set forth herein); (iii) the Holders of all Claims or Interests that are Unimpaired under the Plan; and (iv)
each Related Party with respect to each of the foregoing in clauses (i) through (iii).


EAST\176958791                                              7
            Case 20-12737-KBO          Doc 12-2       Filed 11/02/20    Page 18 of 54




relating to any of the foregoing taking place on or before the Effective Date, except for claims
or liabilities arising out of or relating to any act or omission that is determined in a Final
Order of a court of competent jurisdiction to have constituted actual fraud, willful
misconduct or gross negligence.

       Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release the (i) Excluded Claims, (ii) the rights of any current employee of the Debtors
under any employment agreement or plan or (iii) the rights of Holders of Allowed Claims or
Allowed Interests to receive distributions under the Plan.

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference
each of the related provisions and definitions contained herein, and, further, shall constitute
the Bankruptcy Court’s finding that the Third-Party Release is: (i) consensual; (ii) essential
to the confirmation of the Plan; (iii) given in exchange for the good and valuable
consideration provided by the Released Parties; (iv) a good faith settlement and compromise
of the Claims released by the Third-Party Release; (v) in the best interests of the Debtors
and their Estates; (vi) fair, equitable and reasonable; (vii) given and made after due notice
and opportunity for hearing; and (viii) a bar to any of the Releasing Parties asserting any
claim or Cause of Action released pursuant to the Third-Party Release.

                        NOTICE TO COUNTERPARTIES TO EXECUTORY
                         CONTRACTS AND UNEXPIRED LEASES

          You or one of your affiliates may be a counterparty to one or more contracts or leases that
may be an executory contract or unexpired leases with one or more of the Debtors. Except as
otherwise provided in the Plan, as of the Effective Date, the Debtors shall be deemed to have
assumed each Executory Contract and Unexpired Lease to which it is a party in accordance with,
and subject to, the provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
without the need for any further notice or action, order or approval of the Court, unless such
Executory Contract or Unexpired Lease: (i) was previously assumed or rejected by a Debtor,
pursuant to final order of the Court; (ii) previously expired or terminated pursuant to its own terms;
or (iii) is the subject of a motion to reject filed on or before the Effective Date.

        Entry of the Confirmation Order shall constitute a Court order approving the assumptions,
assumptions and assignments, or rejections of such Executory Contracts or Unexpired Leases as
set forth in the Plan, all pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Unless
otherwise indicated, all assumptions or assumptions and assignments of Executory Contracts and
Unexpired Leases pursuant to the Plan are effective as of the Effective Date. Each Executory
Contract or Unexpired Lease assumed pursuant to the Plan or by Court order but not assigned to a
third party on or before the Effective Date shall revest in and be fully enforceable by the
Reorganized Debtors in accordance with its terms, except as such terms may have been modified
by such order. All assumed Executory Contracts or Unexpired Leases shall be enforceable by the
Reorganized Debtors or such party such Executory Contract or Unexpired Lease was assigned to
in accordance with their terms notwithstanding any provision in such contract or lease that
prohibits, restricts or conditions assumption, assignment or transfer. Any provision in any such
contract or lease that permits a Person to terminate or modify such agreement or to otherwise


EAST\176958791                                    8
            Case 20-12737-KBO          Doc 12-2       Filed 11/02/20    Page 19 of 54




modify the rights of the Debtors or the Reorganized Debtors or assignee, as applicable, based on
the filing of the Chapter 11 Cases or the financial condition of the Debtors or the Reorganized
Debtors, as applicable, shall be unenforceable. To the extent any provision in any Executory
Contract or Unexpired Lease assumed, or assumed and assigned, pursuant to the Plan (including
any “change of control” provision) restricts or prevents, or purports to restrict or prevent, or is
breached or deemed breached by, the Debtors’ assumption, or assumption and assignment, of such
Executory Contract or Unexpired Lease, then such provision will be deemed modified such that
the transactions contemplated by the Plan will not entitle the non-Debtor party or parties thereto
to terminate such Executory Contract or Unexpired Lease or to exercise any other default-related
rights with respect thereto. After the Effective Date, the Reorganized Debtors shall have the right
to terminate, amend or modify any contracts, including intercompany contracts, leases or other
agreements without approval of the Court.

     ANY COUNTERPARTY TO AN EXECUTORY CONTRACT OR UNEXPIRED
LEASE THAT DID NOT TIMELY OBJECT TO THE PROPOSED ASSUMPTION OF
SUCH EXECUTORY CONTRACT OR UNEXPIRED LEASE BY THE TREATMENT
OBJECTION DEADLINE WILL BE DEEMED TO HAVE CONSENTED TO SUCH
ASSUMPTION.

        Objections to the Assumption or Rejection of Executory Contracts and Unexpired
Leases: If you believe any further amounts are due as a result of a Debtor’s monetary default under
an executory contract or unexpired lease or you wish to object to the assumption of an executory
contract or unexpired lease under the Plan, including an objection regarding the ability of the
Reorganized Debtors to provide “adequate assurance of future performance” (within the meaning
of section 365 of the Bankruptcy Code) (each, a “Treatment Objection”), you may assert a
Treatment Objection against the Debtors, subject to all defenses the Debtors may have with respect
to such Treatment Objection.

        Your Treatment Objection must: (a) be in writing; (b) conform to the applicable Federal
Rules and the Local Rules; (c) set forth the name of the objecting party, the basis for the objection,
and the specific grounds thereof; and (d) be filed with the Court and served on the Notice Parties
so as to be received by 12:00 p.m. (Eastern Standard Time) on November 16, 2020 (or such other
date as may be established by the Court) (the “Treatment Objection Deadline”).

        Any counterparty to an assumed executory contract or unexpired lease that fails to timely
file a Treatment Objection (i) shall be deemed to have assented to such proposed assumption and
shall be deemed to have forever released and waived such Treatment Objection and shall be
precluded from being heard at the Confirmation Hearing with respect to such objection; and (ii)
shall be forever barred from imposing or charging against any Reorganized Debtor any
accelerations, increases or any other fees as a result of any assumption pursuant to the Plan.

     UNLESS A RESPONSE OR AN OBJECTION IS TIMELY SERVED AND FILED
IN ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE
COURT.




EAST\176958791                                    9
            Case 20-12737-KBO   Doc 12-2    Filed 11/02/20   Page 20 of 54




                                     Exhibit 2

                                (Publication Notice)




EAST\176958791
              Case 20-12737-KBO               Doc 12-2        Filed 11/02/20         Page 21 of 54




                          THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
PENNSYLVANIA REAL ESTATE INVESTMENT : Case No. 20-______ (___)
TRUST, et al.,                                                  :
         Debtors.                                               : (Jointly Administered)
--------------------------------------------------------------- x


        NOTICE OF (I) COMMENCEMENT OF PREPACKAGED CHAPTER 11
      BANKRUPTCY CASES, (II) COMBINED HEARING ON THE DISCLOSURE
     STATEMENT, CONFIRMATION OF THE JOINT PREPACKAGED CHAPTER
       11 PLAN, AND RELATED MATTERS, AND (III) OBJECTION DEADLINE

NOTICE IS HEREBY GIVEN as follows:

         1.     On ___________, 2020, Pennsylvania Real Estate Investment Trust and its
affiliated debtors (collectively, the “Debtors”) commenced a solicitation of votes from the Holders
of Specified Derivative Claims and Holders of Unsecured Credit Facility Claims pursuant to the
Joint Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate Investment
Trust and Certain of Its Direct and Indirect Subsidiaries (as may be amended, supplemented or
otherwise modified from time to time, the “Plan”)1, attached as Exhibit A to the Disclosure
Statement Relating to the Joint Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania
Real Estate Investment Trust and Certain of Its Direct and Indirect Subsidiaries (as may be
amended, supplemented or otherwise modified from time to time, the “Disclosure Statement”).

        2.     The Plan was developed in accordance with the terms of that certain Restructuring
Support Agreement, dated as of October 7, 2020, among the Debtors and certain prepetition
lenders (collectively, the “Consenting Lenders”) (as amended from time to time, the
“Restructuring Support Agreement”). Among other things, the Restructuring Support Agreement
obligates the Consenting Lenders to vote to approve the Plan and support the Debtors’
restructuring.

        3.     On ___________ 2020 (the “Petition Date”), each Debtor filed a voluntary petition
for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the




1
         Capitalized terms used but not defined have the meanings given to them in the Plan. The summaries of the
Plan and Disclosure Statement in this Notice are not precise or complete statements of all the terms and provisions of
the Plan or documents referred to therein. If there is a discrepancy between this Notice and the Plan or Disclosure
Statement, the Plan or Disclosure Statement, as applicable, shall control. For a more detailed description of the Plan,
please refer to the Disclosure Statement. Copies of the Plan and the Disclosure Statement may be obtained free of
charge by visiting the website maintained by the Solicitation Agent, at http://cases.primeclerk.com/PREIT.


EAST\176958791
            Case 20-12737-KBO         Doc 12-2      Filed 11/02/20    Page 22 of 54




“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Court”).

        4.     On the Petition Date, the Debtors filed the Plan [Docket No. [•]] and the Disclosure
Statement [Docket No. [•]]. Copies of the Plan and the Disclosure Statement may be obtained free
of charge by visiting the website maintained by the Debtors’ notice, claims and solicitation agent,
Prime Clerk LLC (the “Solicitation Agent”), at http://cases.primeclerk.com/PREIT or by
contacting the Debtors’ proposed counsel, DLA Piper LLP (US), 1201 N. Market Street, Suite
2100,      Wilmington,     Delaware     19801-1147       (Attn.:   R.    Craig     Martin,     Esq.
[craig.martin@us.dlapiper.com]) and 444 West Lake Street, Suite 900, Chicago, Illinois 60606
(Attn.: Oksana Koltko Rosaluk, Esq. [oksana.koltkorosaluk@us.dlapiper.com] and Tara Nair, Esq.
[tara.nair@us.dlapiper.com]).

     INFORMATION REGARDING THE PLAN AND DISCLOSURE STATEMENT

        Voting Record Date. The voting record date was October 7, 2020, which was the date
for determining which Holders of Claims in Class 2 and Class 5 of the Plan were entitled to vote.

        Combined Hearing. A combined hearing to consider the adequacy of the Disclosure
Statement, confirmation of the Plan and an objections to any of the foregoing, and any other matter
that may properly come before the Court, will be held before The Honorable __________, at the
Court, 824 North Market Street, __ Floor, Courtroom __, Wilmington, Delaware 19081, on
November __, 2020 at ______ .m (Eastern Standard Time) (the “Combined Hearing”). The
Combined Hearing may be adjourned from time to time without further notice other than an
announcement of the adjourned date or dates at the Combined Hearing and will be available on
the electronic case filing docket and the Solicitation Agent’s website at
http://cases.primeclerk.com/PREIT.

        Objections to the Plan and Disclosure Statement. Any responses or objections (each,
an “Objection”) to the assumption of Executory Contracts and Unexpired Leases, the Disclosure
Statement or the Plan is 12:00 p.m. (Eastern Standard Time) on November 16, 2020 (the
“Objection Deadline”). Any such Objection must: (a) be in writing; (b) comply with the
Bankruptcy Rules and the Local Rules; (c) state the name and address of the objecting party and
the amount and nature of the Claim owned by such entity; (d) state with particularity the legal and
factual basis for such objections, and, if practicable, a proposed modification to the Plan or
Disclosure Statement that would resolve such objections; and (e) be filed with the Court with proof
of service thereof and served upon the Notice Parties (as defined below) so as to be actually
received by the Objection Deadline.

        Objections must be filed with the Court and served by the Objection Deadline on the
following parties: (a) proposed counsel for the Debtors, DLA Piper LLP (US), 1201 N. Market
Street, Suite 2100, Wilmington, Delaware 19801-1147 (Attn.: R. Craig Martin, Esq.
[craig.martin@us.dlapiper.com]        and        Aaron        S.     Applebaum,        Esq.
[aaron.applebaum@us.dlapiper.com]) and 444 West Lake Street, Suite 900, Chicago, Illinois
60606 (Attn.: Richard A. Chesley, Esq. [richard.chesley@us.dlapiper.com], Daniel M. Simon
[daniel.simon@us.dlapiper.com],          Oksana           Koltko       Rosaluk,        Esq.
[oksana.koltkorosaluk@us.dlapiper.com],          David         E.      Avraham,        Esq.


EAST\176958791                                  2
              Case 20-12737-KBO              Doc 12-2        Filed 11/02/20        Page 23 of 54




[david.avraham@us.dlapiper.com], and Tara Nair, Esq. [tara.nair@us.dlapiper.com]); (b) the
Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 King St., Lockbox 35,
Wilmington, DE 19801 (Attn.: Joseph J. McMahon, Jr., Esq. [joseph.mcmahon@usdoj.gov]); (i)
counsel to the agent under the Revolver/TL Credit Agreement, Seven Year Term Loan Agreement
and Bridge Loan Credit Agreement and Consenting Lenders, Jones Day, 250 Vesey Street, New
York, New York 10281 (Attn: Benjamin Rosenblum, Esq. [brosenblum@jonesday.com], Stacey
L. Corr-Irvine, Esq. [scorrirvine@jonesday.com], and Danielle D. Donovan, Esq.
[ddonovan@jonesday.com] and (ii) Womble Bond Dickinson (US) LLP, 1313 North Market
Street, Suite 1200, Wilmington, Delaware 19801 (Attn: Matthew P. Ward, Esq.
[matthew.ward@wbd-us.com] and (d) any other party entitled to notice under Bankruptcy Rule
2002 (the “Notice Parties”).

    UNLESS A RESPONSE OR OBJECTION IS TIMELY SERVED AND FILED IN
ACCORDANCE WITH THIS NOTICE IT MAY NOT BE CONSIDERED BY THE
COURT.

     YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASE, EXCULPATION, DISCHARGE, AND INJUNCTION
PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

                                 SUMMARY OF PLAN TREATMENT2

        The table below provides a summary of the classification, description, treatment, and
anticipated recovery of Claims and Interests under the Plan. This information is provided in
summary form below for illustrative purposes only and is qualified in its entirety by reference to
the provisions of the Plan.

    Class      Claim or Interest                     Status                  Voting Rights           Projected
                                                                                                       Plan
                                                                                                     Recovery
     1                                                                          Deemed to               100%
            Secured Claims                        Unimpaired
                                                                                 Accept
     2      Specified Derivatives                                                                       100%
                                                    Impaired                 Entitled to Vote
            Claims
     3      Secured Property-                                                   Deemed to               100%
                                                  Unimpaired
            Level Debt Claims                                                    Accept
     4                                                                          Deemed to               100%
            Other Priority Claims                 Unimpaired
                                                                                 Accept
     5      Unsecured Credit                                                                            100%
            Facility Claims                         Impaired                 Entitled to Vote



2
         The statements contained herein are summaries of the provisions contained in the Disclosure Statement and
the Plan and do not purport to be precise or complete statements of all the terms and provisions of the Plan or
documents referred to therein. For a more detailed description of the Plan, please refer to the Disclosure Statement.
Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan.


EAST\176958791                                           3
            Case 20-12737-KBO   Doc 12-2   Filed 11/02/20   Page 24 of 54




    6     General Unsecured                             Deemed to           100%
                                   Unimpaired
          Claims                                         Accept
    7                                                   Deemed to           100%
          Intercompany Claims      Unimpaired
                                                         Accept
    8     Intercompany                                  Deemed to           100%
                                   Unimpaired
          Interests                                      Accept
    9     Existing Equity                               Deemed to           100%
                                   Unimpaired
          Interests                                      Accept

                 NOTICE REGARDING INJUNCTION, EXCULPATION,
                     AND RELEASE PROVISIONS IN THE PLAN

PLEASE BE ADVISED THAT ARTICLE VII OF THE PLAN CONTAINS CERTAIN
RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, INCLUDING THOSE
SET FORTH BELOW. YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY
REVIEW AND CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION
AND INJUNCTION PROVISIONS SET FORTH IN ARTICLE VIII OF THE PLAN, AS
YOUR RIGHTS MIGHT BE AFFECTED.

BINDING NATURE OF THE PLAN: IF CONFIRMED, ON AND AS OF THE
EFFECTIVE DATE, THE PLAN WILL BE BINDING ON ALL HOLDERS OF CLAIMS
AGAINST AND INTERESTS IN THE DEBTORS, AND EACH HOLDER’S RESPECTIVE
SUCCESSORS AND ASSIGNS, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, NOTWITHSTANDING WHETHER OR NOT ANY SUCH
HOLDER (1) WILL RECEIVE OR RETAIN ANY PROPERTY OR INTEREST IN
PROPERTY UNDER THE PLAN OR (2) VOTED TO ACCEPT OR REJECT THE PLAN.




EAST\176958791                         4
            Case 20-12737-KBO   Doc 12-2   Filed 11/02/20   Page 25 of 54




                                    Exhibit 3

                                 (Class 2 Ballot)




EAST\176958791
              Case 20-12737-KBO               Doc 12-2        Filed 11/02/20         Page 26 of 54



NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO
MAKE ANY REPRESENTATION, OTHER THAN WHAT IS INCLUDED IN THE MATERIALS
MAILED WITH THIS BALLOT.
---------------------------------------------------------------x
In re:                                                          :   Chapter 11
                                                                :
Pennsylvania Real Estate Investment Trust, et al.,1             :   IMPORTANT: No chapter 11 cases have been
                                                                :   commenced as of the date of distribution of this
                                                                :   Ballot. This Ballot is a prepetition solicitation
                                                                    of your vote on a prepackaged plan of
                                                                :
                           Debtors.                                 reorganization.
                                                                x
---------------------------------------------------------------

          CLASS 2 BALLOT FOR VOTING ON THE JOINT PREPACKAGED PLAN OF
           REORGANIZATION OF PENNSYLVANIA REAL ESTATE INVESTMENT
           TRUST AND CERTAIN OF ITS DIRECT AND INDIRECT SUBSIDIARIES

If you are the Holder of a Class 2 Claim (Specified Derivative Claims) (a “Class 2 Claim” or collectively,
“Class 2 Claims”) as of October 7, 2020 (the “Voting Record Date”), please use this “Ballot” to cast your
vote to accept or reject the Joint Prepackaged Plan of Reorganization Of Pennsylvania Real Estate
Investment Trust and Certain of its Direct and Indirect Subsidiaries (as may be amended, modified or
supplemented in accordance with its terms, the “Plan”), which is being proposed by Pennsylvania Real
Estate Investment Trust and certain of its affiliates (collectively, the “Company”). The Plan is included as
Exhibit A to the accompanying Disclosure Statement for the Joint Prepackaged Plan of Reorganization Of
Pennsylvania Real Estate Investment Trust and Certain of its Direct and Indirect Subsidiaries, dated
October 9, 2020 (as may be amended, modified or supplemented, the “Disclosure Statement”).2 The Plan
can be confirmed by the Bankruptcy Court and thereby made binding upon you if the Plan (a) is accepted
by the holders of two-thirds in amount and more than one-half in number of Claims or Interests in each
Class that votes on the Plan, and (b) otherwise satisfies the requirements of section 1129(a) of the
Bankruptcy Code.

Please carefully read the enclosed Disclosure Statement and Plan and follow the enclosed instructions for
completing this Ballot. If you have any questions regarding this Ballot, the enclosed voting instructions,
the procedures for voting, or need to obtain additional solicitation materials, please contact the Company’s
proposed notice and solicitation agent, Prime Clerk LLC (the “Solicitation Agent”) by: (i) emailing
preitballots@primeclerk.com and reference “PREIT” in the subject line, (ii) calling the Solicitation Agent
at (877) 469-6799 (domestic, toll free) or +1 (347) 897-4074 (local/international, toll), (iii) visiting the
Solicitation Agent’s website at https://cases.primeclerk.com/preitballots, and/or (iv) writing to the
Solicitation Agent at the following address: PREIT Ballot Processing, c/o Prime Clerk LLC, One Grand
Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165.

Each Holder of a Class 2 Claim should submit this Ballot in order to have its vote counted in
accordance with the Solicitation Procedures before the Voting Deadline.



1
          A list of the debtors in these Chapter 11 Cases, along with the last four digits of each debtor’s federal tax
identification number, is attached hereto as Schedule 1. The corporate headquarters and the mailing address for the
Debtors listed above is 2005 Market Street, Suite 1000, Philadelphia, PA 19103.
2
        Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the
Disclosure Statement.




EAST\176806227.4
                Case 20-12737-KBO               Doc 12-2         Filed 11/02/20         Page 27 of 54




                                            IMPORTANT DEADLINE

    THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO THAT IT IS
    ACTUALLY RECEIVED BY THE SOLICITATION AGENT ON OR BEFORE 5:00 P.M.
    (PREVAILING EASTERN TIME) ON OCTOBER 18, 2020 (THE “VOTING DEADLINE”).

    REVIEW THE ACCOMPANYING DISCLOSURE STATEMENT FOR THE PLAN.

    This Ballot is not a letter of transmittal and may not be used for any purpose other than to cast votes to
    accept or reject the Plan.

                                                   HOW TO VOTE

1. COMPLETE THE ELECTION, TO THE EXTENT APPLICABLE, AS WELL AS ITEM 1 AND
   ITEM 2.

2. REVIEW THE CERTIFICATIONS CONTAINED IN ITEM 4.

3. SIGN AND DATE YOUR BALLOT. Please provide your name and mailing address in the space
   provided in this Ballot if it is different from that set forth on the Ballot or if no address is preprinted on
   this Ballot.3

4. RETURN THE BALLOT (i) in the enclosed pre-paid, pre-addressed return envelope; (ii) by first class
   mail, overnight courier, or hand delivery to the address set forth in Item 4 of this Ballot; or (iii)
   electronically,     by      accessing       the     E-Ballot     portal     found     online       at
   https://cases.primeclerk.com/preitballots and following the “Submit E-Ballot” link.

5. IF YOU HOLD A CLAIM IN MORE THAN ONE CLASS ENTITLED TO VOTE, YOU MAY
   RECEIVE MORE THAN ONE BALLOT FOR EACH SUCH CLAIM. EACH BALLOT VOTES
   ONLY YOUR CLAIMS INDICATED ON THAT BALLOT. ACCORDINGLY, YOU MUST
   COMPLETE AND RETURN EACH BALLOT YOU RECEIVE TO VOTE MULTIPLE CLAIMS.

6. YOU MUST VOTE ALL OF YOUR CLASS 2 CLAIMS EITHER TO ACCEPT OR REJECT THE
   PLAN, AND MAY NOT SPLIT YOUR VOTE.

                                   OTHER IMPORTANT INFORMATION:

1. Any Ballot submitted that is incomplete or illegible, indicates unclear or inconsistent votes with respect
   to the Plan or is improperly signed and returned will NOT be counted unless the Debtors determine
   otherwise.

2. To vote, you MUST deliver your completed Ballot (whether via mail, hand delivery or electronically
   on the Solicitation Agent’s website) so that it is ACTUALLY RECEIVED by the Solicitation Agent
   on or before the Voting Deadline by one of the methods described in Item 4. The Voting Deadline is
   5:00 p.m. (prevailing Eastern Time) on October 18, 2020.

3
          If you are signing this Ballot in your capacity as a trustee, executor, administrator, guardian, attorney-in-fact,
or officer of a corporation or otherwise acting in a fiduciary or representative capacity, you must indicate such capacity
when signing and, if required or requested by the Solicitation Agent, the Debtors, the Debtors’ proposed counsel, or
the Bankruptcy Court, you must submit proper evidence to the requesting party of authority to so act on behalf of such
holder.




                                                             2
EAST\176806227.4
              Case 20-12737-KBO            Doc 12-2        Filed 11/02/20       Page 28 of 54




3. Any Ballot received by the Solicitation Agent after the Voting Deadline will not be counted with respect
   to acceptance or rejection of the Plan, as applicable, unless the Company otherwise determines in its
   sole discretion. No Ballot may be withdrawn or modified after the Voting Deadline without the
   Company’s written prior consent.

4. Delivery of a Ballot reflecting your vote to the Solicitation Agent will be deemed to have occurred only
   when the Solicitation Agent actually receives your Ballot. In all cases, you should allow sufficient time
   to assure timely delivery of your Ballot by the Voting Deadline.

5. If you deliver multiple Ballots for your Class 2 Claim to the Solicitation Agent, ONLY the last properly
   executed Ballot timely received will be deemed to reflect your intent and will supersede and revoke
   any prior Ballot(s).

6. If, as of the Voting Record Date, you held Claims in more than one voting Class under the Plan, you
   should receive a separate Ballot for each Class of Claims, coded by Class number, and a set of
   solicitation materials. If you hold a portion of a single Claim, you and other holders of the remaining
   portion of such Claim will be (a) treated as a single creditor for voting purposes and (b) required to vote
   every portion of such Claim collectively to either accept or reject the Plan. The Debtors reserve the
   right to challenge the validity of any vote that has been improperly split for voting purposes.

7. The Plan constitutes a separate plan of reorganization for each of the Debtors and notwithstanding
   anything herein, the Plan may be confirmed and consummated as to each of the Debtors separate from,
   and independent of, confirmation and consummation of the Plan as to any other Debtor.

8. This Ballot does not constitute, and shall not be deemed to be, a Proof of Claim or Interest, or an
   assertion or admission of a Claim, in the Company’s Chapter 11 Cases.

9. You should not rely on any information, representations, or inducements made to obtain an acceptance
   of the Plan that are other than as set forth, or are inconsistent with, the information contained in the
   Disclosure Statement, the documents attached to or incorporated in the Disclosure Statement, and the
   Plan.

10. Subject to the discretion of the Company or authority of the Bankruptcy Court, the following Ballots
    will not be counted in determining the acceptance or rejection of the Plan: (a) any Ballot that is illegible
    or contains insufficient information to permit the identification of the Holder; (b) any Ballot cast by a
    Person or Entity that does not hold a Claim in a Class that is entitled to vote on the Plan, unless such
    Person or Entity is the attorney, proxy or other authorized representative of the Claim holder; (c) any
    unsigned Ballot, provided, however, that votes submitted through E-Ballot are deemed signed; and/or
    (d) any Ballot submitted by a party not entitled to cast a vote with respect to the Plan.

11. You should not rely on any information, representations, or inducements made to obtain an acceptance
    of the Plan that are other than as set forth in, or are inconsistent with, the information contained in the
    Disclosure Statement, the documents attached to or incorporated in the Disclosure Statement, and the
    Plan.




                                                       3
EAST\176806227.4
             Case 20-12737-KBO             Doc 12-2       Filed 11/02/20       Page 29 of 54



            IMPORTANT INFORMATION REGARDING TREATMENT UNDER THE PLAN

The Plan provides for the following treatment for Holders of Class 2 Claims (Specified Derivatives Claims).

        The Reorganized Debtors shall assume the Swap Agreements, as amended by the Omnibus Swap
        Amendment, with any obligations of the Reorganized Debtors under the Swap Agreements so
        assumed secured pari passu with the Postpetition Senior Secured Facilities; provided, however,
        that if a Holder of an Allowed Specified Derivatives Claim is not a Consenting Lender, such Holder
        may elect to exercise its contractual rights to liquidate, terminate or accelerate under the applicable
        Swap Agreement in accordance with section 560 of the Bankruptcy Code, with such Holder
        receiving, on account of any resulting payment amounts or termination values due and owing by
        the Debtors (after offset) to such Holder, the principal amount of loans under the New Second Lien
        Term Loan Facility in an amount equal to the amount of its Allowed Specified Derivatives Claim.

                                                ELECTION

You must complete this section if you are not a Consenting Lender under the Restructuring Support
Agreement as set forth in the Plan. If you abstain from making the below election, you shall be deemed to
have consented to the assumption by the applicable Debtor (or assumption and assignment to the respective
Reorganized Debtor, as applicable) of the Swap Agreement under which you are the Swap Participant.



  As the undersigned Holder, I hereby consent
 to the assumption by the applicable Debtor (or         As the undersigned Holder, I hereby elect to
 assumption and assignment to the respective           exercise my contractual rights to liquidate, terminate
 Reorganized Debtor, as applicable) of the Swap        or accelerate the transactions under the applicable
 Agreement under which I am the Swap                   Swap Agreement under which I am the Swap
 Participant pursuant to the terms and in              Participant in accordance with section 560 of the
 accordance with the Plan and hereby waive any         Bankruptcy Code.
 past or future automatic early terminations of the
 transactions under the Swap Agreement.


                               VOTING – COMPLETE THIS SECTION

 ITEM 1:                The undersigned hereby certifies that, as of the Voting Record Date, the
                        undersigned was the Holder of Class 2 Claims (or authorized signatory for an
 PRINCIPAL              entity that is a Holder of such Claims) in the following aggregate principal amount,
 AMOUNT OF              excluding, for the avoidance of doubt, accrued but unpaid interest and other
 CLASS 2                amounts that may be owed to the undersigned (or the entity for whom the
 CLAIMS                 undersigned is signatory) (please fill in the amount if not otherwise completed):


                                 Voting Amount: $ ____________________________________


 ITEM 2:                You may vote to accept or reject the Plan. You must check one of the boxes below
                        in order to have your vote counted.
 VOTE




                                                      4
EAST\176806227.4
            Case 20-12737-KBO        Doc 12-2        Filed 11/02/20      Page 30 of 54




                     ACCEPT (VOTE FOR) the Plan  REJECT (VOTE AGAINST) Plan



                   Please note that you are voting all of your Class 2 Claims either to accept or reject
                   the Plan. You may not split your vote. If you do not indicate that you either accept
                   or reject the Plan by checking the applicable box above, your Ballot with respect
                   to this Item 2 will not be counted. If you indicate that you both accept and reject
                   the Plan by checking both boxes above, your Ballot with respect to this Item 2 will
                   not be counted.

                   The Plan, though proposed jointly, constitutes a separate Plan proposed by each
                   Debtor. Accordingly, your vote cast above will be applied in the same manner and
                   in the same amount in Class 2 against each applicable Debtor.

 ITEM 3: RELEASE Section 7.3 of the Plan provides for a third-party release (the “Third-
 INFORMATION     Party Release”)

                       Effective as of the Effective Date, except as otherwise expressly set forth
                       in the Plan or the Confirmation Order, on and after the Effective Date,
                       in exchange for good and valuable consideration, the adequacy of which
                       is hereby confirmed, each Released Party is, and is deemed to be, hereby
                       conclusively, absolutely, unconditionally, irrevocably and forever,
                       released and discharged by each Releasing Party from any and all Causes
                       of Action, whether known or unknown, foreseen or unforeseen, matured
                       or unmatured, existing or hereafter arising, in law, equity, contract, tort
                       or otherwise, including any derivative claims asserted on behalf of the
                       Debtors, that such Entity would have been legally entitled to assert
                       (whether individually or collectively), based on or relating to, or in any
                       manner arising from, in whole or in part, the Debtors (including the
                       capital structure, management, ownership or operation thereof), the
                       subject matter of or the transactions or events giving rise to any Claim or
                       Interest that is treated in the Plan, the business or contractual
                       arrangements between any Debtor any other Released Party, the
                       Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions
                       (but excluding Avoidance Actions brought as counterclaims or defenses
                       to Claims asserted against the Debtors), intercompany transactions
                       between or among a Debtor or an affiliate of a Debtor and another Debtor
                       or affiliate of a Debtor, the Chapter 11 Cases, the formulation,
                       preparation, dissemination or negotiation of the Restructuring Support
                       Agreement, the DIP Facility Documents, the Revolving Exit Facility, the
                       New Senior Secured Term Loan Facility Documents, the New Second
                       Lien Term Loan Facility Documents, the Disclosure Statement, the Plan
                       (including, for the avoidance of doubt, the Plan Supplement), or any
                       Restructuring Transactions, contract, instrument, release, or other
                       agreement or document relating to any of the foregoing, created or
                       entered into in connection with the Restructuring Support Agreement,
                       the DIP Facility, the Disclosure Statement, the Revolving Exit Facility,
                       New Senior Secured Term Loan Facility, the New Second Lien Term



                                                 5
EAST\176806227.4
            Case 20-12737-KBO      Doc 12-2       Filed 11/02/20      Page 31 of 54



                     Loan Facility, the Plan Supplement, before or during the Chapter 11
                     Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
                     pursuit of Consummation, the administration and implementation of the
                     Plan, including the issuance or distribution of Securities pursuant to the
                     Plan, to the extent applicable, or the distribution of property under the
                     Plan or any other related agreement, or upon any other related act or
                     omission, transaction, agreement, event or other occurrence related or
                     relating to any of the foregoing taking place on or before the Effective
                     Date, except for claims or liabilities arising out of or relating to any act
                     or omission that is determined in a Final Order of a court of competent
                     jurisdiction to have constituted actual fraud, willful misconduct or gross
                     negligence.

                     Notwithstanding anything to the contrary in the foregoing, the releases
                     set forth above do not release the (i) Excluded Claims, (ii) the rights of
                     any current employee of the Debtors under any employment agreement
                     or plan or (iii) the rights of Holders of Allowed Claims or Allowed
                     Interests to receive distributions under the Plan.

                     Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
                     approval, pursuant to Bankruptcy Rule 9019, of the Third-Party Release,
                     which includes by reference each of the related provisions and definitions
                     contained herein, and, further, shall constitute the Bankruptcy Court’s
                     finding that the Third-Party Release is: (i) consensual; (ii) essential to the
                     confirmation of the Plan; (iii) given in exchange for the good and valuable
                     consideration provided by the Released Parties; (iv) a good faith
                     settlement and compromise of the Claims released by the Third-Party
                     Release; (v) in the best interests of the Debtors and their Estates; (vi) fair,
                     equitable and reasonable; (vii) given and made after due notice and
                     opportunity for hearing; and (viii) a bar to any of the Releasing Parties
                     asserting any claim or Cause of Action released pursuant to the Third-
                     Party Release.

                     IMPORTANT INFORMATION REGARDING THE THIRD-PARTY
                     RELEASE:

                     UNDER     THE  PLAN,  “RELEASING      PARTY”  MEANS
                     COLLECTIVELY, AND IN EACH CASE IN THEIR CAPACITY AS
                     SUCH: (I) EACH RELEASED PARTY; (II) EACH HOLDER OF
                     IMPAIRED CLAIMS THAT ARE NOT RELEASED PARTIES,
                     EXCEPT ANY SUCH HOLDER THAT VOTED TO REJECT, OR
                     ABSTAINED FROM VOTING ON, THE PLAN AND HAS ALSO
                     CHECKED THE BOX ON THE APPLICABLE BALLOT
                     INDICATING THAT THEY OPT OUT OF GRANTING THE
                     RELEASES PROVIDED IN THE PLAN (INCLUDING, FOR THE
                     AVOIDANCE OF DOUBT, THE HOLDERS OF ALL CLAIMS
                     WHOSE VOTE TO ACCEPT OR REJECT THE PLAN IS SOLICITED
                     BUT WHO DO NOT VOTE EITHER TO ACCEPT OR TO REJECT
                     THE PLAN AND DO NOT OPT OUT OF GRANTING THE
                     RELEASES SET FORTH HEREIN); (III) THE HOLDERS OF ALL
                     CLAIMS OR INTERESTS THAT ARE UNIMPAIRED UNDER THE



                                              6
EAST\176806227.4
            Case 20-12737-KBO      Doc 12-2       Filed 11/02/20       Page 32 of 54



                     PLAN; AND (IV) EACH RELATED PARTY WITH RESPECT TO
                     EACH OF THE FOREGOING IN CLAUSES (I) THROUGH (III).

                     OPTIONAL OPT-OUT ELECTION

                     IF YOU VOTE TO ACCEPT THE PLAN, YOU SHALL BE
                     DEEMED TO HAVE CONSENTED TO THE THIRD-PARTY
                     RELEASES PROVISIONS SET FORTH IN ARTICLE VII OF
                     THE PLAN AND YOU CANNOT OPT OUT OF THE THIRD-
                     PARTY RELEASES. IF YOU DO NOT CONSENT TO THE
                     RELEASES, INJUNCTION, OR EXCULPATION PROVISIONS
                     SET FORTH IN ARTICLE VII OF THE PLAN, YOU MAY
                     ELECT NOT TO GRANT SUCH RELEASES BUT ONLY IF
                     YOU (1) VOTE TO REJECT THE PLAN IN ITEM 1 ABOVE,
                     AFFIRMATIVELY ELECT TO “OPT OUT” OF BEING A
                     RELEASING PARTY BY CHECKING THE BOX BELOW, AND
                     TIMELY RETURN YOUR BALLOT, OR (2) ABSTAIN FROM
                     VOTING BY NOT CASTING A VOTE IN ITEM 1 ABOVE,
                     AFFIRMATIVELY ELECT TO “OPT OUT” OF BEING A
                     RELEASING PARTY BY CHECKING THE BOX BELOW, AND
                     TIMELY RETURN YOUR BALLOT.

                     The Holder of the Claim(s) identified in Item 1 elects to:


                                  ☐        OPT-OUT of the Third-Party Release



 ITEM 4:             By signing this Ballot, the undersigned certifies to the Court and the Debtors:

 CERTIFICATION,          (a) That, as of the Voting Record Date, either (i) the undersigned is the
 BALLOT                      Holder of a Class 2 Claim as set forth in Item 1; or (ii) the undersigned
 COMPLETION, AND             is an authorized signatory for an Entity that is the Holder of a Class 2
 DELIVERY                    Claim as set forth in Item 1;
 INSTRUCTIONS
                         (b) That the undersigned (or in the case of an authorized signatory, the
                             Holder) has received a copy of the Disclosure Statement and the
                             Solicitation Package and acknowledges that the solicitation is being
                             made pursuant to the terms and conditions set forth therein;

                         (c) That the undersigned has cast the same vote with respect to all of its
                             Class 2 Claims in connection with the Plan; and

                         (d) That no other Ballots with respect to the same Class 2 Claims
                             identified in Item 1 have been cast or, if any other Ballots have been
                             cast with respect to such Claims, then any such earlier Ballots voting
                             those Claims are hereby revoked.




                                              7
EAST\176806227.4
              Case 20-12737-KBO       Doc 12-2       Filed 11/02/20       Page 33 of 54




 BALLOT COMPLETION INFORMATION – COMPLETE THIS SECTION

 Name of Holder:            ____________________________________________________________

 Signature:                 ____________________________________________________________

 Signatory Name (if other
 than the Holder)

 Title:                     ____________________________________________________________


 Address:                   ____________________________________________________________


 Email Address:             ____________________________________________________________


 Date Completed:            ____________________________________________________________


                                   RETURN INSTRUCTIONS

 PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT PROMPTLY.
 THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO THAT IT IS
 ACTUALLY RECEIVED BY THE SOLICITATION AGENT ON OR BEFORE THE VOTING
 DEADLINE. YOU MAY SUBMIT YOUR BALLOT IN THE ENCLOSED PRE-PAID, PRE-
 ADDRESSED RETURN ENVELOPE, VIA FIRST CLASS MAIL, OVERNIGHT COURIER, OR
 HAND DELIVERY TO:

                                    PREIT Ballot Processing
                                      c/o Prime Clerk LLC
                                    One Grand Central Place
                                  60 East 42nd Street, Suite 1440
                                      New York, NY 10165

 ALTERNATIVELY, YOU CAN SUBMIT YOUR BALLOT ELECTRONICALLY BY
 ACCESSING THE E-BALLOT PORTAL FOUND ON THE SOLICITATION AGENT’S
 WEBSITE AND FOLLOWING THE ‘SUBMIT E-BALLOT’ LINK:

                                   IF SUBMITTING ONLINE:
                              https://cases.primeclerk.com/preitballots

 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT, THESE VOTING
 INSTRUCTIONS OR THE PROCEDURES FOR VOTING, PLEASE CALL THE
 SOLICITATION AGENT AT (877) 469-6799 (DOMESTIC, TOLL FREE) OR +1 (347) 897-4074
 (LOCAL/INTERNATIONAL, TOLL) OR EMAIL PREITBALLOTS@PRIMECLERK.COM
 WITH ‘PREIT’ IN THE SUBJECT LINE.




                                                 8
EAST\176806227.4
               Case 20-12737-KBO               Doc 12-2        Filed 11/02/20         Page 34 of 54



                        Important Information Regarding Releases Under the Plan

The Plan includes the following release, exculpation, and injunction provisions.4

Section 7.2: Releases by the Debtor

Effective as of the Effective Date, pursuant to section 1123(b) of the Bankruptcy Code, for good and
valuable consideration, the adequacy of which is hereby confirmed, on and after the Effective Date,
each Released Party is hereby deemed to be conclusively, absolutely, unconditionally, irrevocably
and forever released and discharged by the Debtors, the Reorganized Debtors and their Estates, in
each case on behalf of themselves and their respective successors, assigns and representatives, and
any and all other Entities who may purport to assert any Cause of Action, directly or derivatively,
by, through, for or because of the foregoing Entities, from any and all Causes of Action, including
any derivative claims, asserted on behalf of the Debtors, whether known or unknown, foreseen or
unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract, tort or
otherwise, that the Debtors, the Reorganized Debtors or their Estates would have been legally entitled
to assert in their own right (whether individually or collectively) or on behalf of a Holder of any
Claim against, or Interest in, a Debtor or other Entity, based on or relating to or in any manner
arising from, in whole or in part, the Debtors (including the Debtors’ capital structure, management,
ownership or operation thereof), the assertion or enforcement of rights and remedies against the
Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but excluding
Avoidance Actions brought as counterclaims or defenses to Claims asserted against the Debtors),
intercompany transactions between or among a Debtor or an Affiliate of a Debtor and another
Debtor or Affiliate of a Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination
or negotiation of the Restructuring Support Agreement, the DIP Facility Documents, the Disclosure
Statement, the Revolving Exit Facility, the New Senior Secured Term Loan Facility Documents, the
New Second Lien Term Loan Facility Documents, the Plan (including, for the avoidance of doubt,
the Plan Supplement), or any Restructuring Transactions, contract, instrument, release or other
agreement or document created or entered into in connection with the Restructuring Support
Agreement, the DIP Facility, the Disclosure Statement, the Revolving Exit Facility, New Senior
Secured Term Loan Facility, the New Second Lien Term Loan Facility, the Plan Supplement, the
filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of Securities
pursuant to the Plan, to the extent applicable, or the distribution of property under the Plan or any
other related agreement, or upon any other act or omission, transaction, agreement, event or other
occurrence related or relating to any of the foregoing taking place on or before the Effective Date,
except for claims or liabilities arising out of or relating to any act or omission by a Released Party
that is determined in a Final Order of a court of competent jurisdiction to have constituted actual
fraud, willful misconduct or gross negligence.

Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
the (i) Excluded Claims or (ii) the rights of the Debtors with respect to any confidentiality provisions




4
         The Plan provisions referenced herein are for summary purposes only and do not include all provisions of
the Plan that may affect your rights. If there is any inconsistency between the provisions set forth herein and the Plan,
the Plan governs. You should read the Plan before completing this Ballot.




EAST\176806227.4
            Case 20-12737-KBO           Doc 12-2      Filed 11/02/20     Page 35 of 54



or covenants restricting competition in favor of the Debtors under any employment agreement with
a current or former employee of the Debtors.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Releases, which include by reference each of the related
provisions and definitions contained in the Plan, and further shall constitute the Bankruptcy Court’s
finding that the Debtor Releases are: (i) in exchange for the good and valuable consideration
provided by the Released Parties, including, without limitation, the Released Parties’ contributions
to facilitating the Restructuring Transactions and implementing the Plan; (ii) a good faith settlement
and compromise of the Claims released by the Debtor Releases; (iii) in the best interests of the
Debtors and all Holders of Claims and Interests; (iv) fair, equitable and reasonable; (v) given and
made after due notice and opportunity for hearing; and (vi) a bar to any of the Debtors, the
Reorganized Debtors or the Debtors’ Estates asserting any Cause of Action released pursuant to the
Debtor Releases.

Section 7.3: Releases by Holders of Claims and Interests

Effective as of the Effective Date, except as otherwise expressly set forth in the Plan or the
Confirmation Order, on and after the Effective Date, in exchange for good and valuable
consideration, the adequacy of which is hereby confirmed, each Released Party is, and is deemed to
be, hereby conclusively, absolutely, unconditionally, irrevocably and forever, released and
discharged by each Releasing Party from any and all Causes of Action, whether known or unknown,
foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract,
tort or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating
to, or in any manner arising from, in whole or in part, the Debtors (including the capital structure,
management, ownership or operation thereof), the subject matter of or the transactions or events
giving rise to any Claim or Interest that is treated in the Plan, the business or contractual
arrangements between any Debtor any other Released Party, the Debtors’ in- or out-of-court
restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions brought as
counterclaims or defenses to Claims asserted against the Debtors), intercompany transactions
between or among a Debtor or an affiliate of a Debtor and another Debtor or affiliate of a Debtor,
the Chapter 11 Cases, the formulation, preparation, dissemination or negotiation of the
Restructuring Support Agreement, the DIP Facility Documents, the Revolving Exit Facility, the New
Senior Secured Term Loan Facility Documents, the New Second Lien Term Loan Facility
Documents, the Disclosure Statement, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transactions, contract, instrument, release, or other agreement
or document relating to any of the foregoing, created or entered into in connection with the
Restructuring Support Agreement, the DIP Facility, the Disclosure Statement, the Revolving Exit
Facility, New Senior Secured Term Loan Facility, the New Second Lien Term Loan Facility, the Plan
Supplement, before or during the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit
of Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, to the extent applicable, or
the distribution of property under the Plan or any other related agreement, or upon any other related
act or omission, transaction, agreement, event or other occurrence related or relating to any of the
foregoing taking place on or before the Effective Date, except for claims or liabilities arising out of
or relating to any act or omission that is determined in a Final Order of a court of competent
jurisdiction to have constituted actual fraud, willful misconduct or gross negligence.

Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
the (i) Excluded Claims, (ii) the rights of any current employee of the Debtors under any employment



                                                  2
EAST\176806227.4
             Case 20-12737-KBO           Doc 12-2       Filed 11/02/20     Page 36 of 54



agreement or plan or (iii) the rights of Holders of Allowed Claims or Allowed Interests to receive
distributions under the Plan.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s
finding that the Third-Party Release is: (i) consensual; (ii) essential to the confirmation of the Plan;
(iii) given in exchange for the good and valuable consideration provided by the Released Parties; (iv)
a good faith settlement and compromise of the Claims released by the Third-Party Release; (v) in the
best interests of the Debtors and their Estates; (vi) fair, equitable and reasonable; (vii) given and
made after due notice and opportunity for hearing; and (viii) a bar to any of the Releasing Parties
asserting any claim or Cause of Action released pursuant to the Third-Party Release.

Section 7.5: Exculpation

As of the Effective Date, except as otherwise specifically provided in the Plan or Confirmation Order,
no Exculpated Party shall have or incur liability for, and each Exculpated Party is hereby released
and exculpated from, any Exculpated Claim other than those arising out of or relating to any act by
or omission of an Exculpated Party that have been determined in a Final Order of a court of
competent jurisdiction to have constituted actual fraud, willful misconduct or gross negligence, but
in all respects such Entities shall be entitled to reasonably rely upon the advice of counsel with respect
to their duties and responsibilities pursuant to the Plan. The Exculpated Parties have, and upon
Consummation of the Plan shall be deemed to have, participated in good faith and in compliance
with the applicable laws with regard to the solicitation of votes on the Plan, distribution of
consideration pursuant to the Plan and, to the extent applicable, the offer, issuance and sale or
purchase of securities pursuant to the Plan and, therefore, are not, and on account of such solicitation,
distribution and issuance shall not be, liable at any time for the violation of any applicable law, rule
or regulation governing the solicitation of acceptances or rejections of the Plan, such distributions
made pursuant to the Plan and issuance of securities pursuant to the Plan. Notwithstanding anything
to the contrary in the foregoing, the exculpations set forth above do not release the (i) Excluded
Claims, (ii) the rights of any current employee of the Debtors under any employment agreement or
plan or (iii) the rights of Holders of Allowed Claims or Allowed Interests to receive treatment in
accordance with the Plan.

Section 7.6: Injunction

Effective as of the Effective Date, except as otherwise expressly provided in the Plan or the
Confirmation Order or for obligations issued or required to be paid pursuant to the Plan or the
Confirmation Order, all Enjoined Parties are permanently enjoined, from and after the Effective
Date, from taking any of the following actions against, as applicable, the Debtors, the Reorganized
Debtors, the Exculpated Parties or the Released Parties and their respective assets and properties:
(i) commencing or continuing in any manner any action, suit or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests; (ii) enforcing,
attaching, collecting or recovering by any manner or means any judgment, award, decree or order
against such Entities on account of or in connection with or with respect to any such Claims or
Interests; (iii) creating, perfecting or enforcing any encumbrance of any kind against such Entities
or the property or the Estates of such Entities on account of or in connection with or with respect to
any such Claims or Interests; (iv) asserting any right of setoff, subrogation or recoupment of any
kind against any obligation due from such Entities or against the property of such Entities on account
of or in connection with or with respect to any such Claims or Interests unless such Holder has filed
a motion requesting the right to perform such setoff on or before the Effective Date, and



                                                    3
EAST\176806227.4
            Case 20-12737-KBO         Doc 12-2       Filed 11/02/20        Page 37 of 54



notwithstanding an indication of a Claim or Interest or otherwise that such Holder asserts, has or
intends to preserve any right of setoff pursuant to applicable law or otherwise; and (v) commencing
or continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests released or settled pursuant to the
Plan.

                            [Remainder of Page Intentionally Left Blank]




                                                 4
EAST\176806227.4
            Case 20-12737-KBO   Doc 12-2   Filed 11/02/20   Page 38 of 54



                    PLEASE DELIVER YOUR BALLOT PROMPTLY

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE PROCEDURE FOR
VOTING ON THE PLAN, PLEASE CONTACT THE SOLICITATION AGENT BY EMAILING
PREITBALLOTS@PRIMECLERK.COM AND REFERENCE “PREIT” IN THE SUBJECT LINE,
OR BY CALLING (877) 469-6799 (DOMESTIC, TOLL FREE) OR +1 (347) 897-4074
(LOCAL/INTERNATIONAL, TOLL).

PLEASE BE ADVISED THAT THE SOLICITATION AGENT IS NOT AUTHORIZED TO
PROVIDE, AND WILL NOT PROVIDE, LEGAL ADVICE.




                                       5
EAST\176806227.4
            Case 20-12737-KBO       Doc 12-2       Filed 11/02/20   Page 39 of 54



                                            Schedule 1

 Pennsylvania Real Estate Investment Trust (6339)    PR CC II LLC (N/A)
 PREIT Associates, L.P. (5032)                       PR Capital City LLC (4283)
 PREIT-RUBIN, Inc. (4920)                            PR Capital City Limited Partnership (7775)
 PR Fin Delaware, LLC (N/A)                          PR CC I LLC (N/A)
 PR Valley View OP-DSG/CEC, LLC (N/A)                PR CC Limited Partnership (2620)
 PR Springfield Town Center LLC (9679)               PR Prince George's Plaza LLC (6377)
 PR Moorestown Anchor-L&T, LLC (N/A)                 PR Hyattsville LLC (3110)
 PR Cumberland Outparcel LLC (N/A)                   PR Plymouth Anchor-M, LLC (N/A)
 PR Woodland Anchor-S, LLC (N/A)                     PR Plymouth Anchor-M, L.P. (N/A)
 PR Valley Anchor-S, LLC (N/A)                       PR Valley Anchor-M, LLC (N/A)
 PR Swedes Square LLC (N/A)                          PR Valley Anchor-M Limited Partnership
                                                     (N/A)
 PR Magnolia LLC (5017)                              PR TP LLC (N/A)
 PR Financing II LLC (N/A)                           PR TP LP (N/A)
 PR Financing I LLC (N/A)                            PR Exton LLC (N/A)
 PR Cherry Hill Office GP, LLC (N/A)                 PR Exton Limited Partnership (2620)
 Bala Cynwyd Associates, L.P. (8913)                 XGP LLC (N/A)
 PR Valley LLC (4705)                                PR Exton Square Property L.P. (7997)
 PR Valley Limited Partnership (5123)                PR Plymouth Meeting LLC (N/A)
 Plymouth Ground Associates LLC (N/A)                PR Plymouth Meeting Limited Partnership
                                                     (8280)
 Plymouth Ground Associates, LP (N/A)                PR Moorestown LLC (N/A)
 PR AEKI Plymouth LLC (N/A)                          PR Moorestown Limited Partnership (7661)
 PR AEKI Plymouth, L.P. (N/A)                        Moorestown Mall LLC (8051)
 PR Gainesville LLC (N/A)                            PR Moorestown Anchor-M LLC (N/A)
 PR GV LLC (N/A)                                     PR PM PC Associates LLC (N/A)
 PR GV LP (N/A)                                      PR PM PC Associates LP (N/A)
 PR Gainesville Limited Partnership (N/A)            PR Plymouth Meeting Associates PC LP
                                                     (N/A)
 PR Valley View Anchor-M, LLC (N/A)                  PR BVM LLC (N/A)
 PR Valley View Anchor-M Limited Partnership         PR Valley Solar LLC (N/A)
 (N/A)
 PR Exton Outparcel GP, LLC (N/A)                    PREIT-RUBIN OP, Inc. (4799)
 PR Exton Outparcel Holdings, LP (N/A)               PR Sunrise Outparcel 2, LLC (4373)
 PR Exton Outparcel Limited Partnership (N/A)        PR Monroe Old Trail, LLC (N/A)
 PR JK LLC (N/A)                                     PR Monroe Old Trail Limited Partnership
                                                     (N/A)
 PR Jacksonville LLC (4726)                          PR Monroe Old Trail Holdings, LLC (N/A)
 PR Jacksonville Limited Partnership (N/A)           PR Monroe Old Trail Holdings, L.P. (N/A)
 PR Financing Limited Partnership (4892)




EAST\176806227.4
            Case 20-12737-KBO   Doc 12-2   Filed 11/02/20   Page 40 of 54




                                    Exhibit 4

                                 (Class 5 Ballot)




EAST\176958791
              Case 20-12737-KBO               Doc 12-2        Filed 11/02/20         Page 41 of 54



NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO
MAKE ANY REPRESENTATION, OTHER THAN WHAT IS INCLUDED IN THE MATERIALS
MAILED WITH THIS BALLOT.
---------------------------------------------------------------x
In re:                                                          :   Chapter 11
                                                                :
Pennsylvania Real Estate Investment Trust, et al.,1             :   IMPORTANT: No chapter 11 cases have been
                                                                :   commenced as of the date of distribution of this
                                                                :   Ballot. This Ballot is a prepetition solicitation
                                                                    of your vote on a prepackaged plan of
                                                                :
                           Debtors.                                 reorganization.
                                                                x
---------------------------------------------------------------

          CLASS 5 BALLOT FOR VOTING ON THE JOINT PREPACKAGED PLAN OF
           REORGANIZATION OF PENNSYLVANIA REAL ESTATE INVESTMENT
           TRUST AND CERTAIN OF ITS DIRECT AND INDIRECT SUBSIDIARIES

If you are the Holder of a Class 5 Claim (Unsecured Credit Facility Claims) (a “Class 5 Claim” or
collectively, “Class 5 Claims”) as of October 7, 2020 (the “Voting Record Date”), please use this “Ballot”
to cast your vote to accept or reject the Joint Prepackaged Plan of Reorganization Of Pennsylvania Real
Estate Investment Trust and Certain of its Direct and Indirect Subsidiaries (as may be amended, modified
or supplemented in accordance with its terms, the “Plan”), which is being proposed by Pennsylvania Real
Estate Investment Trust and certain of its affiliates (collectively, the “Company”). The Plan is included as
Exhibit A to the accompanying Disclosure Statement for the Joint Prepackaged Plan of Reorganization Of
Pennsylvania Real Estate Investment Trust and Certain of its Direct and Indirect Subsidiaries, dated
October 9, 2020 (as may be amended, modified or supplemented, the “Disclosure Statement”).2 The Plan
can be confirmed by the Bankruptcy Court and thereby made binding upon you if the Plan (a) is accepted
by the holders of two-thirds in amount and more than one-half in number of Claims or Interests in each
Class that votes on the Plan, and (b) otherwise satisfies the requirements of section 1129(a) of the
Bankruptcy Code.

Please carefully read the enclosed Disclosure Statement and Plan and follow the enclosed instructions for
completing this Ballot. If you have any questions regarding this Ballot, the enclosed voting instructions,
the procedures for voting, or need to obtain additional solicitation materials, please contact the Company’s
proposed notice and solicitation agent, Prime Clerk LLC (the “Solicitation Agent”) by: (i) emailing
preitballots@primeclerk.com and reference “PREIT” in the subject line, (ii) calling the Solicitation Agent
at (877) 469-6799 (domestic, toll free) or +1 (347) 897-4074 (local/international, toll), (iii) visiting the
Solicitation Agent’s website at https://cases.primeclerk.com/preitballots, and/or (iv) writing to the
Solicitation Agent at the following address: PREIT Ballot Processing, c/o Prime Clerk LLC, One Grand
Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165.

Each Holder of a Class 5 Claim should submit this Ballot in order to have its vote counted in
accordance with the Solicitation Procedures before the Voting Deadline.



1
          A list of the debtors in these Chapter 11 Cases, along with the last four digits of each debtor’s federal tax
identification number, is attached hereto as Schedule 1. The corporate headquarters and the mailing address for the
Debtors listed above is 2005 Market Street, Suite 1000, Philadelphia, PA 19103.
2
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Disclosure Statement.




EAST\176803531.4
                Case 20-12737-KBO               Doc 12-2         Filed 11/02/20         Page 42 of 54




                                            IMPORTANT DEADLINE

    THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO THAT IT IS
    ACTUALLY RECEIVED BY THE SOLICITATION AGENT ON OR BEFORE 5:00 P.M.
    (PREVAILING EASTERN TIME) ON OCTOBER 18, 2020 (THE “VOTING DEADLINE”).

    REVIEW THE ACCOMPANYING DISCLOSURE STATEMENT FOR THE PLAN.

    This Ballot is not a letter of transmittal and may not be used for any purpose other than to cast votes to
    accept or reject the Plan.

                                                   HOW TO VOTE

1. COMPLETE THE ELECTION, TO THE EXTENT APPLICABLE, AS WELL AS ITEM 1 AND
   ITEM 2.

2. REVIEW THE CERTIFICATIONS CONTAINED IN ITEM 4.

3. SIGN AND DATE YOUR BALLOT. Please provide your name and mailing address in the space
   provided in this Ballot if it is different from that set forth on the Ballot or if no address is preprinted on
   this Ballot.3

4. RETURN THE BALLOT (i) in the enclosed pre-paid, pre-addressed return envelope, (ii) by first class
   mail, overnight courier, or hand delivery to the address set forth in Item 4 of this Ballot, or (iii)
   electronically,     by      accessing       the     E-Ballot     portal     found     online       at
   https://cases.primeclerk.com/preitballots and following the “Submit E-Ballot” link.

5. IF YOU HOLD A CLAIM IN MORE THAN ONE CLASS ENTITLED TO VOTE, YOU MAY
   RECEIVE MORE THAN ONE BALLOT FOR EACH SUCH CLAIM. EACH BALLOT VOTES
   ONLY YOUR CLAIMS INDICATED ON THAT BALLOT. ACCORDINGLY, YOU MUST
   COMPLETE AND RETURN EACH BALLOT YOU RECEIVE TO VOTE MULTIPLE CLAIMS .

6. YOU MUST VOTE ALL OF YOUR CLASS 5 CLAIMS EITHER TO ACCEPT OR REJECT THE
   PLAN, AND MAY NOT SPLIT YOUR VOTE.

                                   OTHER IMPORTANT INFORMATION:

1. Any Ballot submitted that is incomplete or illegible, indicates unclear or inconsistent votes with respect
   to the Plan or is improperly signed and returned will NOT be counted unless the Debtors determine
   otherwise.

2. To vote, you MUST deliver your completed Ballot (whether via mail, hand delivery, or electronically
   on the Solicitation Agent’s website) so that it is ACTUALLY RECEIVED by the Solicitation Agent


3
          If you are signing this Ballot in your capacity as a trustee, executor, administrator, guardian, attorney-in-fact,
or officer of a corporation or otherwise acting in a fiduciary or representative capacity, you must indicate such capacity
when signing and, if required or requested by the Solicitation Agent, the Debtors, the Debtors’ proposed counsel, or
the Bankruptcy Court, you must submit proper evidence to the requesting party of authority to so act on behalf of such
holder.




                                                             2
EAST\176803531.4
              Case 20-12737-KBO            Doc 12-2        Filed 11/02/20       Page 43 of 54



    on or before the Voting Deadline by one of the methods described in Item 4. The Voting Deadline is
    5:00 p.m. (prevailing Eastern Time) on October 18, 2020.

3. Any Ballot received by the Solicitation Agent after the Voting Deadline will not be counted with respect
   to acceptance or rejection of the Plan, as applicable, unless the Company otherwise determines in its
   sole discretion. No Ballot may be withdrawn or modified after the Voting Deadline without the
   Company’s prior written consent.

4. Delivery of a Ballot reflecting your vote to the Solicitation Agent will be deemed to have occurred only
   when the Solicitation Agent actually receives your Ballot. In all cases, you should allow sufficient time
   to assure timely delivery of your Ballot by the Voting Deadline.

5. If you deliver multiple Ballots for Class 5 Claim to the Solicitation Agent, ONLY the last properly
   executed Ballot timely received will be deemed to reflect your intent and will supersede and revoke
   any prior Ballot(s).

6. If, as of the Voting Record Date, you held Claims in more than one voting Class under the Plan, you
   should receive a separate Ballot for each Class of Claims, coded by Class number, and a set of
   solicitation materials. If you hold a portion of a single Claim, you and other holders of the remaining
   portion of such Claim will be (a) treated as a single creditor for voting purposes and (b) required to vote
   every portion of such Claim collectively to either accept or reject the Plan. The Debtors reserve the
   right to challenge the validity of any vote that has been improperly split for voting purposes.

7. The Plan constitutes a separate plan of reorganization for each of the Debtors and notwithstanding
   anything herein, the Plan may be confirmed and consummated as to each of the Debtors separate from,
   and independent of, confirmation and consummation of the Plan as to any other Debtor.

8. This Ballot does not constitute, and shall not be deemed to be, a Proof of Claim or Interest, or an
   assertion or admission of a Claim, in the Company’s Chapter 11 Cases.

9. You should not rely on any information, representations, or inducements made to obtain an acceptance
   of the Plan that are other than as set forth, or are inconsistent with, the information contained in the
   Disclosure Statement, the documents attached to or incorporated in the Disclosure Statement, and the
   Plan.

10. Subject to the discretion of the Company or authority of the Bankruptcy Court, the following Ballots
    will not be counted in determining the acceptance or rejection of the Plan: (a) any Ballot that is illegible
    or contains insufficient information to permit the identification of the Holder; (b) any Ballot cast by a
    Person or Entity that does not hold a Claim in a Class that is entitled to vote on the Plan, unless such
    Person or Entity is the attorney, proxy or other authorized representative of the Claim holder; (c) any
    unsigned Ballot, provided however, that votes submitted through E-Ballot are deemed signed; and/or
    (d) any Ballot submitted by a party not entitled to cast a vote with respect to the Plan.

11. You should not rely on any information, representations, or inducements made to obtain an acceptance
    of the Plan that are other than as set forth in, or are inconsistent with, the information contained in the
    Disclosure Statement, the documents attached to or incorporated in the Disclosure Statement, and the
    Plan.




                                                       3
EAST\176803531.4
            Case 20-12737-KBO            Doc 12-2       Filed 11/02/20      Page 44 of 54



           IMPORTANT INFORMATION REGARDING TREATMENT UNDER THE PLAN

The Plan provides for the following treatment for Holders of Class 5 Claims (Unsecured Credit Facility
Claims).

       Each Holder of an Allowed Unsecured Credit Facility Claim shall receive on a dollar-for-dollar
       basis on account of such Holder’s Allowed Unsecured Credit Facility Claim the principal amount
       of loans under the New Second Lien Term Loan Facility in a principal amount equal to such
       Holder’s Allowed Unsecured Credit Facility Claim; provided, however, that any Holder of an
       Allowed Unsecured Credit Facility Claim that exercises the Exit Facility Option shall receive: (a)
       a payment in Cash of such Holder’s pro rata share (calculated based on such Holder’s commitment
       of loans under the Revolving Exit Facility) of the Exit Commitment Fee; plus (b) first, on a dollar-
       for-dollar basis on account of such Holder’s Allowed Unsecured Credit Facility Claim its pro rata
       share (calculated based on such Holder’s commitment of loans under the Revolving Exit Facility)
       of the principal amount of loans under the New Senior Secured Term Loan Facility; and (c) second,
       on a dollar-for-dollar basis on account of such Holder’s remaining Allowed Unsecured Credit
       Facility Claim (if any), the principal amount of loans under the New Second Lien Term Loan
       Facility in a principal amount equal to such Holder’s remaining Allowed Unsecured Credit Facility
       Claim.

                                              ELECTION

By making the below election you certify that you are a Holder of a Class 5 Claim and hereby elect the
“Exit Facility Option” on the terms specified in and pursuant to the Plan.



                                                YES



                             VOTING – COMPLETE THIS SECTION

 ITEM 1:              The undersigned hereby certifies that, as of the Voting Record Date, the
                      undersigned was the Holder of Class 5 Claims (or authorized signatory for an
 PRINCIPAL            entity that is a Holder of such Claims) in the following aggregate principal amount,
 AMOUNT OF            excluding, for the avoidance of doubt, accrued but unpaid interest and other
 CLASS 5              amounts that may be owed to the undersigned (or the entity for whom the
 CLAIMS               undersigned is signatory) (please fill in the amount if not otherwise completed):


                                Voting Amount: $ ____________________________________


 ITEM 2:              You may vote to accept or reject the Plan. You must check one of the boxes below
                      in order to have your vote counted.
 VOTE




                                                    4
EAST\176803531.4
            Case 20-12737-KBO        Doc 12-2        Filed 11/02/20      Page 45 of 54




                     ACCEPT (VOTE FOR) the Plan  REJECT (VOTE AGAINST) Plan



                   Please note that you are voting all of your Class 5 Claims either to accept or reject
                   the Plan. You may not split your vote. If you do not indicate that you either accept
                   or reject the Plan by checking the applicable box above, your Ballot with respect
                   to this Item 2 will not be counted. If you indicate that you both accept and reject
                   the Plan by checking both boxes above, your Ballot with respect to this Item 2 will
                   not be counted.
                   The Plan, though proposed jointly, constitutes a separate Plan proposed by each
                   Debtor. Accordingly, your vote cast above will be applied in the same manner and
                   in the same amount in Class 5 against each applicable Debtor.

 ITEM 3: RELEASE Section 7.3 of the Plan provides for a third-party release (the “Third-
 INFORMATION     Party Release”)

                       Effective as of the Effective Date, except as otherwise expressly set forth
                       in the Plan or the Confirmation Order, on and after the Effective Date,
                       in exchange for good and valuable consideration, the adequacy of which
                       is hereby confirmed, each Released Party is, and is deemed to be, hereby
                       conclusively, absolutely, unconditionally, irrevocably and forever,
                       released and discharged by each Releasing Party from any and all Causes
                       of Action, whether known or unknown, foreseen or unforeseen, matured
                       or unmatured, existing or hereafter arising, in law, equity, contract, tort
                       or otherwise, including any derivative claims asserted on behalf of the
                       Debtors, that such Entity would have been legally entitled to assert
                       (whether individually or collectively), based on or relating to, or in any
                       manner arising from, in whole or in part, the Debtors (including the
                       capital structure, management, ownership or operation thereof), the
                       subject matter of or the transactions or events giving rise to any Claim or
                       Interest that is treated in the Plan, the business or contractual
                       arrangements between any Debtor any other Released Party, the
                       Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions
                       (but excluding Avoidance Actions brought as counterclaims or defenses
                       to Claims asserted against the Debtors), intercompany transactions
                       between or among a Debtor or an affiliate of a Debtor and another Debtor
                       or affiliate of a Debtor, the Chapter 11 Cases, the formulation,
                       preparation, dissemination or negotiation of the Restructuring Support
                       Agreement, the DIP Facility Documents, the Revolving Exit Facility, the
                       New Senior Secured Term Loan Facility Documents, the New Second
                       Lien Term Loan Facility Documents, the Disclosure Statement, the Plan
                       (including, for the avoidance of doubt, the Plan Supplement), or any
                       Restructuring Transactions, contract, instrument, release, or other
                       agreement or document relating to any of the foregoing, created or
                       entered into in connection with the Restructuring Support Agreement,
                       the DIP Facility, the Disclosure Statement, the Revolving Exit Facility,
                       New Senior Secured Term Loan Facility, the New Second Lien Term
                       Loan Facility, the Plan Supplement, before or during the Chapter 11



                                                 5
EAST\176803531.4
            Case 20-12737-KBO      Doc 12-2       Filed 11/02/20      Page 46 of 54



                     Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
                     pursuit of Consummation, the administration and implementation of the
                     Plan, including the issuance or distribution of Securities pursuant to the
                     Plan, to the extent applicable, or the distribution of property under the
                     Plan or any other related agreement, or upon any other related act or
                     omission, transaction, agreement, event or other occurrence related or
                     relating to any of the foregoing taking place on or before the Effective
                     Date, except for claims or liabilities arising out of or relating to any act
                     or omission that is determined in a Final Order of a court of competent
                     jurisdiction to have constituted actual fraud, willful misconduct or gross
                     negligence.

                     Notwithstanding anything to the contrary in the foregoing, the releases
                     set forth above do not release the (i) Excluded Claims, (ii) the rights of
                     any current employee of the Debtors under any employment agreement
                     or plan or (iii) the rights of Holders of Allowed Claims or Allowed
                     Interests to receive distributions under the Plan.

                     Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
                     approval, pursuant to Bankruptcy Rule 9019, of the Third-Party Release,
                     which includes by reference each of the related provisions and definitions
                     contained herein, and, further, shall constitute the Bankruptcy Court’s
                     finding that the Third-Party Release is: (i) consensual; (ii) essential to the
                     confirmation of the Plan; (iii) given in exchange for the good and valuable
                     consideration provided by the Released Parties; (iv) a good faith
                     settlement and compromise of the Claims released by the Third-Party
                     Release; (v) in the best interests of the Debtors and their Estates; (vi) fair,
                     equitable and reasonable; (vii) given and made after due notice and
                     opportunity for hearing; and (viii) a bar to any of the Releasing Parties
                     asserting any claim or Cause of Action released pursuant to the Third-
                     Party Release.

                     IMPORTANT INFORMATION REGARDING THE THIRD-PARTY
                     RELEASE:

                     UNDER     THE  PLAN,  “RELEASING      PARTY”  MEANS
                     COLLECTIVELY, AND IN EACH CASE IN THEIR CAPACITY AS
                     SUCH: (I) EACH RELEASED PARTY; (II) EACH HOLDER OF
                     IMPAIRED CLAIMS THAT ARE NOT RELEASED PARTIES,
                     EXCEPT ANY SUCH HOLDER THAT VOTED TO REJECT, OR
                     ABSTAINED FROM VOTING ON, THE PLAN AND HAS ALSO
                     CHECKED THE BOX ON THE APPLICABLE BALLOT
                     INDICATING THAT THEY OPT OUT OF GRANTING THE
                     RELEASES PROVIDED IN THE PLAN (INCLUDING, FOR THE
                     AVOIDANCE OF DOUBT, THE HOLDERS OF ALL CLAIMS
                     WHOSE VOTE TO ACCEPT OR REJECT THE PLAN IS SOLICITED
                     BUT WHO DO NOT VOTE EITHER TO ACCEPT OR TO REJECT
                     THE PLAN AND DO NOT OPT OUT OF GRANTING THE
                     RELEASES SET FORTH HEREIN); (III) THE HOLDERS OF ALL
                     CLAIMS OR INTERESTS THAT ARE UNIMPAIRED UNDER THE




                                              6
EAST\176803531.4
            Case 20-12737-KBO      Doc 12-2       Filed 11/02/20       Page 47 of 54



                     PLAN; AND (IV) EACH RELATED PARTY WITH RESPECT TO
                     EACH OF THE FOREGOING IN CLAUSES (I) THROUGH (III).

                     OPTIONAL OPT-OUT ELECTION

                     IF YOU VOTE TO ACCEPT THE PLAN, YOU SHALL BE
                     DEEMED TO HAVE CONSENTED TO THE THIRD-PARTY
                     RELEASES SET FORTH IN ARTICLE VII OF THE PLAN. IF
                     YOU DO NOT CONSENT TO THE RELEASES, INJUNCTION,
                     OR EXCULPATION PROVISIONS SET FORTH IN ARTICLE
                     VII OF THE PLAN, YOU MAY ELECT NOT TO GRANT SUCH
                     RELEASES BUT ONLY IF YOU (1) VOTE TO REJECT THE
                     PLAN IN ITEM 1 ABOVE, AFFIRMATIVELY ELECT TO “OPT
                     OUT” OF BEING A RELEASING PARTY BY CHECKING THE
                     BOX BELOW, AND TIMELY RETURN YOUR BALLOT, OR (2)
                     ABSTAIN FROM VOTING BY NOT CASTING A VOTE IN
                     ITEM 1 ABOVE, AFFIRMATIVELY ELECT TO “OPT OUT”
                     OF BEING A RELEASING PARTY BY CHECKING THE BOX
                     BELOW, AND TIMELY RETURN YOUR BALLOT.

                     The Holder of the Claim(s) identified in Item 1 elects to:


                                  ☐        OPT-OUT of the Third-Party Release



 ITEM 4:             By signing this Ballot, the undersigned certifies to the Court and the Debtors:

 CERTIFICATION,          (a) That, as of the Voting Record Date, either (i) the undersigned is the
 BALLOT                      Holder of a Class 5 Claim as set forth in Item 1; or (ii) the undersigned
 COMPLETION, AND             is an authorized signatory for an Entity that is the Holder of a Class 5
 DELIVERY                    Claim as set forth in Item 1;
 INSTRUCTIONS
                         (b) That the undersigned (or in the case of an authorized signatory, the
                             Holder) has received a copy of the Disclosure Statement and the
                             Solicitation Package and acknowledges that the solicitation is being
                             made pursuant to the terms and conditions set forth therein;

                         (c) That the undersigned has cast the same vote with respect to all of its
                             Class 5 Claims in connection with the Plan; and

                         (d) That no other Ballots with respect to the same Class 5 Claims
                             identified in Item 1 have been cast or, if any other Ballots have been
                             cast with respect to such Claims, then any such earlier Ballots voting
                             those Claims are hereby revoked.




                                              7
EAST\176803531.4
              Case 20-12737-KBO       Doc 12-2       Filed 11/02/20       Page 48 of 54




 BALLOT COMPLETION INFORMATION – COMPLETE THIS SECTION

 Name of Holder:            ____________________________________________________________

 Signature:                 ____________________________________________________________

 Signatory Name (if other
 than the Holder)

 Title:                     ____________________________________________________________


 Address:                   ____________________________________________________________


 Email Address:             ____________________________________________________________


 Date Completed:            ____________________________________________________________

                                   RETURN INSTRUCTIONS

 PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT PROMPTLY.
 THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO THAT IT IS
 ACTUALLY RECEIVED BY THE SOLICITATION AGENT ON OR BEFORE THE VOTING
 DEADLINE. YOU MAY SUBMIT YOUR BALLOT IN THE ENCLOSED PRE-PAID, PRE-
 ADDRESSED RETURN ENVELOPE, VIA FIRST CLASS MAIL, OVERNIGHT COURIER, OR
 HAND DELIVERY TO:

                                    PREIT Ballot Processing
                                      c/o Prime Clerk LLC
                                    One Grand Central Place
                                  60 East 42nd Street, Suite 1440
                                      New York, NY 10165

      ALTERNATIVELY, YOU CAN SUBMIT YOUR BALLOT ELECTRONICALLY BY
     ACCESSING THE E-BALLOT PORTAL FOUND ON THE SOLICITATION AGENT’S
            WEBSITE AND FOLLOWING THE ‘SUBMIT E-BALLOT’ LINK:

                                   IF SUBMITTING ONLINE:
                              https://cases.primeclerk.com/preitballots

 IF YOU HAVE ANY QUESTIONS REGARDING THIS JOINT BALLOT, THESE VOTING
 INSTRUCTIONS OR THE PROCEDURES FOR VOTING, PLEASE CALL THE
 SOLICITATION AGENT AT (877) 469-6799 (DOMESTIC, TOLL FREE) OR +1 (347) 897-4074
 (LOCAL/INTERNATIONAL, TOLL) OR EMAIL PREITBALLOTS@PRIMECLERK.COM
 WITH ‘PREIT’ IN THE SUBJECT LINE.




                                                 8
EAST\176803531.4
               Case 20-12737-KBO               Doc 12-2        Filed 11/02/20         Page 49 of 54



                        Important Information Regarding Releases Under the Plan

The Plan includes the following release, exculpation, and injunction provisions.4

Section 7.2: Releases by the Debtor

Effective as of the Effective Date, pursuant to section 1123(b) of the Bankruptcy Code, for good and
valuable consideration, the adequacy of which is hereby confirmed, on and after the Effective Date,
each Released Party is hereby deemed to be conclusively, absolutely, unconditionally, irrevocably
and forever released and discharged by the Debtors, the Reorganized Debtors and their Estates, in
each case on behalf of themselves and their respective successors, assigns and representatives, and
any and all other Entities who may purport to assert any Cause of Action, directly or derivatively,
by, through, for or because of the foregoing Entities, from any and all Causes of Action, including
any derivative claims, asserted on behalf of the Debtors, whether known or unknown, foreseen or
unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract, tort or
otherwise, that the Debtors, the Reorganized Debtors or their Estates would have been legally entitled
to assert in their own right (whether individually or collectively) or on behalf of a Holder of any
Claim against, or Interest in, a Debtor or other Entity, based on or relating to or in any manner
arising from, in whole or in part, the Debtors (including the Debtors’ capital structure, management,
ownership or operation thereof), the assertion or enforcement of rights and remedies against the
Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but excluding
Avoidance Actions brought as counterclaims or defenses to Claims asserted against the Debtors),
intercompany transactions between or among a Debtor or an Affiliate of a Debtor and another
Debtor or Affiliate of a Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination
or negotiation of the Restructuring Support Agreement, the DIP Facility Documents, the Disclosure
Statement, the Revolving Exit Facility, the New Senior Secured Term Loan Facility Documents, the
New Second Lien Term Loan Facility Documents, the Plan (including, for the avoidance of doubt,
the Plan Supplement), or any Restructuring Transactions, contract, instrument, release or other
agreement or document created or entered into in connection with the Restructuring Support
Agreement, the DIP Facility, the Disclosure Statement, the Revolving Exit Facility, New Senior
Secured Term Loan Facility, the New Second Lien Term Loan Facility, the Plan Supplement, the
filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of Securities
pursuant to the Plan, to the extent applicable, or the distribution of property under the Plan or any
other related agreement, or upon any other act or omission, transaction, agreement, event or other
occurrence related or relating to any of the foregoing taking place on or before the Effective Date,
except for claims or liabilities arising out of or relating to any act or omission by a Released Party
that is determined in a Final Order of a court of competent jurisdiction to have constituted actual
fraud, willful misconduct or gross negligence.

Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
the (i) Excluded Claims or (ii) the rights of the Debtors with respect to any confidentiality provisions




4
         The Plan provisions referenced herein are for summary purposes only and do not include all provisions of
the Plan that may affect your rights. If there is any inconsistency between the provisions set forth herein and the Plan,
the Plan governs. You should read the Plan before completing this Ballot.




EAST\176803531.4
            Case 20-12737-KBO           Doc 12-2      Filed 11/02/20     Page 50 of 54



or covenants restricting competition in favor of the Debtors under any employment agreement with
a current or former employee of the Debtors.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Releases, which include by reference each of the related
provisions and definitions contained in the Plan, and further shall constitute the Bankruptcy Court’s
finding that the Debtor Releases are: (i) in exchange for the good and valuable consideration
provided by the Released Parties, including, without limitation, the Released Parties’ contributions
to facilitating the Restructuring Transactions and implementing the Plan; (ii) a good faith settlement
and compromise of the Claims released by the Debtor Releases; (iii) in the best interests of the
Debtors and all Holders of Claims and Interests; (iv) fair, equitable and reasonable; (v) given and
made after due notice and opportunity for hearing; and (vi) a bar to any of the Debtors, the
Reorganized Debtors or the Debtors’ Estates asserting any Cause of Action released pursuant to the
Debtor Releases.

Section 7.3: Releases by Holders of Claims and Interests

Effective as of the Effective Date, except as otherwise expressly set forth in the Plan or the
Confirmation Order, on and after the Effective Date, in exchange for good and valuable
consideration, the adequacy of which is hereby confirmed, each Released Party is, and is deemed to
be, hereby conclusively, absolutely, unconditionally, irrevocably and forever, released and
discharged by each Releasing Party from any and all Causes of Action, whether known or unknown,
foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract,
tort or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating
to, or in any manner arising from, in whole or in part, the Debtors (including the capital structure,
management, ownership or operation thereof), the subject matter of or the transactions or events
giving rise to any Claim or Interest that is treated in the Plan, the business or contractual
arrangements between any Debtor any other Released Party, the Debtors’ in- or out-of-court
restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions brought as
counterclaims or defenses to Claims asserted against the Debtors), intercompany transactions
between or among a Debtor or an affiliate of a Debtor and another Debtor or affiliate of a Debtor,
the Chapter 11 Cases, the formulation, preparation, dissemination or negotiation of the
Restructuring Support Agreement, the DIP Facility Documents, the Revolving Exit Facility, the New
Senior Secured Term Loan Facility Documents, the New Second Lien Term Loan Facility
Documents, the Disclosure Statement, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transactions, contract, instrument, release, or other agreement
or document relating to any of the foregoing, created or entered into in connection with the
Restructuring Support Agreement, the DIP Facility, the Disclosure Statement, the Revolving Exit
Facility, New Senior Secured Term Loan Facility, the New Second Lien Term Loan Facility, the Plan
Supplement, before or during the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit
of Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, to the extent applicable, or
the distribution of property under the Plan or any other related agreement, or upon any other related
act or omission, transaction, agreement, event or other occurrence related or relating to any of the
foregoing taking place on or before the Effective Date, except for claims or liabilities arising out of
or relating to any act or omission that is determined in a Final Order of a court of competent
jurisdiction to have constituted actual fraud, willful misconduct or gross negligence.

Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
the (i) Excluded Claims, (ii) the rights of any current employee of the Debtors under any employment



                                                  2
EAST\176803531.4
             Case 20-12737-KBO           Doc 12-2       Filed 11/02/20     Page 51 of 54



agreement or plan or (iii) the rights of Holders of Allowed Claims or Allowed Interests to receive
distributions under the Plan.

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s
finding that the Third-Party Release is: (i) consensual; (ii) essential to the confirmation of the Plan;
(iii) given in exchange for the good and valuable consideration provided by the Released Parties; (iv)
a good faith settlement and compromise of the Claims released by the Third-Party Release; (v) in the
best interests of the Debtors and their Estates; (vi) fair, equitable and reasonable; (vii) given and
made after due notice and opportunity for hearing; and (viii) a bar to any of the Releasing Parties
asserting any claim or Cause of Action released pursuant to the Third-Party Release.

Section 7.5: Exculpation

As of the Effective Date, except as otherwise specifically provided in the Plan or Confirmation Order,
no Exculpated Party shall have or incur liability for, and each Exculpated Party is hereby released
and exculpated from, any Exculpated Claim other than those arising out of or relating to any act by
or omission of an Exculpated Party that have been determined in a Final Order of a court of
competent jurisdiction to have constituted actual fraud, willful misconduct or gross negligence, but
in all respects such Entities shall be entitled to reasonably rely upon the advice of counsel with respect
to their duties and responsibilities pursuant to the Plan. The Exculpated Parties have, and upon
Consummation of the Plan shall be deemed to have, participated in good faith and in compliance
with the applicable laws with regard to the solicitation of votes on the Plan, distribution of
consideration pursuant to the Plan and, to the extent applicable, the offer, issuance and sale or
purchase of securities pursuant to the Plan and, therefore, are not, and on account of such solicitation,
distribution and issuance shall not be, liable at any time for the violation of any applicable law, rule
or regulation governing the solicitation of acceptances or rejections of the Plan, such distributions
made pursuant to the Plan and issuance of securities pursuant to the Plan. Notwithstanding anything
to the contrary in the foregoing, the exculpations set forth above do not release the (i) Excluded
Claims, (ii) the rights of any current employee of the Debtors under any employment agreement or
plan or (iii) the rights of Holders of Allowed Claims or Allowed Interests to receive treatment in
accordance with the Plan.

Section 7.6: Injunction

Effective as of the Effective Date, except as otherwise expressly provided in the Plan or the
Confirmation Order or for obligations issued or required to be paid pursuant to the Plan or the
Confirmation Order, all Enjoined Parties are permanently enjoined, from and after the Effective
Date, from taking any of the following actions against, as applicable, the Debtors, the Reorganized
Debtors, the Exculpated Parties or the Released Parties and their respective assets and properties:
(i) commencing or continuing in any manner any action, suit or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests; (ii) enforcing,
attaching, collecting or recovering by any manner or means any judgment, award, decree or order
against such Entities on account of or in connection with or with respect to any such Claims or
Interests; (iii) creating, perfecting or enforcing any encumbrance of any kind against such Entities
or the property or the Estates of such Entities on account of or in connection with or with respect to
any such Claims or Interests; (iv) asserting any right of setoff, subrogation or recoupment of any
kind against any obligation due from such Entities or against the property of such Entities on account
of or in connection with or with respect to any such Claims or Interests unless such Holder has filed
a motion requesting the right to perform such setoff on or before the Effective Date, and



                                                    3
EAST\176803531.4
            Case 20-12737-KBO         Doc 12-2       Filed 11/02/20        Page 52 of 54



notwithstanding an indication of a Claim or Interest or otherwise that such Holder asserts, has or
intends to preserve any right of setoff pursuant to applicable law or otherwise; and (v) commencing
or continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests released or settled pursuant to the
Plan.

                            [Remainder of Page Intentionally Left Blank]




                                                 4
EAST\176803531.4
            Case 20-12737-KBO   Doc 12-2   Filed 11/02/20   Page 53 of 54



                    PLEASE DELIVER YOUR BALLOT PROMPTLY

IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE PROCEDURE FOR
VOTING ON THE PLAN, PLEASE CONTACT THE SOLICITATION AGENT BY EMAILING
PREITBALLOTS@PRIMECLERK.COM AND REFERENCE “PREIT” IN THE SUBJECT LINE,
OR BY CALLING (877) 469-6799 (DOMESTIC, TOLL FREE) OR +1 (347) 897-4074
(LOCAL/INTERNATIONAL, TOLL).

PLEASE BE ADVISED THAT THE SOLICITATION AGENT IS NOT AUTHORIZED TO
PROVIDE, AND WILL NOT PROVIDE, LEGAL ADVICE.




                                       5
EAST\176803531.4
            Case 20-12737-KBO       Doc 12-2       Filed 11/02/20   Page 54 of 54



                                            Schedule 1

 Pennsylvania Real Estate Investment Trust (6339)    PR CC II LLC (N/A)
 PREIT Associates, L.P. (5032)                       PR Capital City LLC (4283)
 PREIT-RUBIN, Inc. (4920)                            PR Capital City Limited Partnership (7775)
 PR Fin Delaware, LLC (N/A)                          PR CC I LLC (N/A)
 PR Valley View OP-DSG/CEC, LLC (N/A)                PR CC Limited Partnership (2620)
 PR Springfield Town Center LLC (9679)               PR Prince George's Plaza LLC (6377)
 PR Moorestown Anchor-L&T, LLC (N/A)                 PR Hyattsville LLC (3110)
 PR Cumberland Outparcel LLC (N/A)                   PR Plymouth Anchor-M, LLC (N/A)
 PR Woodland Anchor-S, LLC (N/A)                     PR Plymouth Anchor-M, L.P. (N/A)
 PR Valley Anchor-S, LLC (N/A)                       PR Valley Anchor-M, LLC (N/A)
 PR Swedes Square LLC (N/A)                          PR Valley Anchor-M Limited Partnership
                                                     (N/A)
 PR Magnolia LLC (5017)                              PR TP LLC (N/A)
 PR Financing II LLC (N/A)                           PR TP LP (N/A)
 PR Financing I LLC (N/A)                            PR Exton LLC (N/A)
 PR Cherry Hill Office GP, LLC (N/A)                 PR Exton Limited Partnership (2620)
 Bala Cynwyd Associates, L.P. (8913)                 XGP LLC (N/A)
 PR Valley LLC (4705)                                PR Exton Square Property L.P. (7997)
 PR Valley Limited Partnership (5123)                PR Plymouth Meeting LLC (N/A)
 Plymouth Ground Associates LLC (N/A)                PR Plymouth Meeting Limited Partnership
                                                     (8280)
 Plymouth Ground Associates, LP (N/A)                PR Moorestown LLC (N/A)
 PR AEKI Plymouth LLC (N/A)                          PR Moorestown Limited Partnership (7661)
 PR AEKI Plymouth, L.P. (N/A)                        Moorestown Mall LLC (8051)
 PR Gainesville LLC (N/A)                            PR Moorestown Anchor-M LLC (N/A)
 PR GV LLC (N/A)                                     PR PM PC Associates LLC (N/A)
 PR GV LP (N/A)                                      PR PM PC Associates LP (N/A)
 PR Gainesville Limited Partnership (N/A)            PR Plymouth Meeting Associates PC LP
                                                     (N/A)
 PR Valley View Anchor-M, LLC (N/A)                  PR BVM LLC (N/A)
 PR Valley View Anchor-M Limited Partnership         PR Valley Solar LLC (N/A)
 (N/A)
 PR Exton Outparcel GP, LLC (N/A)                    PREIT-RUBIN OP, Inc. (4799)
 PR Exton Outparcel Holdings, LP (N/A)               PR Sunrise Outparcel 2, LLC (4373)
 PR Exton Outparcel Limited Partnership (N/A)        PR Monroe Old Trail, LLC (N/A)
 PR JK LLC (N/A)                                     PR Monroe Old Trail Limited Partnership
                                                     (N/A)
 PR Jacksonville LLC (4726)                          PR Monroe Old Trail Holdings, LLC (N/A)
 PR Jacksonville Limited Partnership (N/A)           PR Monroe Old Trail Holdings, L.P. (N/A)
 PR Financing Limited Partnership (4892)




EAST\176803531.4
